Exhibit 10.1

 

SECTION 1

 

RECOGNITION, SCOPE, SUCCESSORSHIP, AND MANAGEMENT RIGHTS

 

A. Recognition

 

  1. In accordance with the certification R-6359 made by the National Mediation
Board, the Company hereby recognizes The Association of Flight Attendants-CWA,
AFL-CIO (hereinafter known as the Union) as the duly designated and authorized
representative of the Flight Attendants in the employ of the Company for the
purposes of the Railway Labor Act, as amended.

 

  2. The purpose of this Agreement is, in the mutual interest of the Company and
the Union, to provide for the operation of the Company under methods which will
further, to the fullest extent possible, the safety of air transportation, the
efficiency of operations and the economic well being and security of the Company
and the Flight Attendants employed by the Company and represented by the Union.
It is recognized to be the duty of the Company, the Flight Attendants, both
individually and collectively, and the Union to cooperate fully for the
attainment of these purposes.

 

B. Successorship

 

This Agreement shall be binding upon any successors, assigns, executors, or
administrators of the Company. The Company shall require that the Successor or
Assign shall, as a condition to the closing of any transaction, commit in
writing to adhere to the provisions of this Agreement until changed pursuant to
the Railway Labor Act after the acquisition of all or substantially all of the
assets or equity of the Company.

 

C. Merger Protections

 

  1. In the event of a merger between the Company and another Air Carrier, or
the acquisition of the Company by another Air Carrier, or the acquisition by the
Company of another Air Carrier, where the surviving Air Carrier decides to
integrate the pre-merger operations, the following procedures will apply:

 

  a. Where the other Flight Attendant group is not already represented by AFA,
the Company will integrate the two Flight Attendant groups in a fair and
equitable manner, including where applicable agreement through collective
bargaining between the Company and representatives of the Flight Attendant
groups involved. In the event of a failure to agree, the dispute will be
resolved in accordance with Sections 3 and 13 of the Allegheny-Mohawk Labor
Protective Provisions.

 

1



--------------------------------------------------------------------------------

  b. Where the pre-transaction Flight Attendant groups are represented by AFA,
the integration of the seniority lists of the respective Flight Attendant groups
shall be governed by the AFA Merger Policy.

 

  2. Discussions related to any merger shall not be pursuant to Section 6 of the
Railway Labor Act, and reaching an agreement with the Union shall not be a
prerequisite for closing, or any other aspect of the transaction, or operation
pursuant to the transaction.

 

D. Acquisition or Disposition of Assets

 

  1. In the event of a Substantial Asset Sale, as defined hereunder, the Company
agrees that it will undertake its best and all commercially reasonable best
efforts to require the air carrier purchaser to offer employment to that number
of Flight Attendants on the AirTran Airways Flight Attendant’s Master Seniority
List whose identity shall be determined consistent with the seniority provisions
they then enjoy, which number of Flight Attendants entitled to such employment
offer shall be the average monthly Flight Attendant staffing actually utilized
in the operation of the transferred assets over the twelve months prior to the
employment offers and to negotiate, and to arbitrate under Allegheny-Mohawk
Section 13, any differences regarding the identity or number of transferring
Flight Attendants that may arise with the air carrier purchaser and to integrate
the two Flight Attendant groups in accordance with Sections 3 and 13 of the
Allegheny Mohawk Labor Protective Provisions. For the purposes of this
provision, a “Substantial Asset Sale” means the sale and/or assignment in a
single transaction or a series of related transactions over a twelve month
period to a certificated air carrier, other than in the ordinary course of
business, of that number of aircraft that, net of asset purchases or
acquisitions, over the twelve months prior to the effective date of the
transaction(s) produced more than thirty percent (30%) of scheduled block hours.

 

  a. At such time that a transaction amounting to a Substantial Asset Sale is
being finalized, the Company shall, on a confidential basis, verbally notify the
MEC President of the Union at least three (3) days prior to the anticipated
execution of such an agreement.

 

  2.

In the event of a “Substantial Asset Purchase” by the Company of both assets of
another carrier and, by virtue of a requirement in the purchase/assignment
agreement, the Flight Attendants associated with those assets, the Union will
use its best efforts to fairly negotiate with the Company the integration of the
two Flight Attendant groups and if any differences arise between the Union and
the Company, the Flight Attendant workforce shall be integrated in accordance
with Sections 3 and 13 of the Allegheny Mohawk Labor Protective Provisions. For
the purpose of this

 

2



--------------------------------------------------------------------------------

 

Agreement, a “Substantial Asset Purchase” means the purchase and/or assignment
in a single transaction or a series of transactions over a twelve (12) month
period from a certificated air carrier, other than in the ordinary course of
business of one or more aircraft and pursuant to the terms of the purchase
and/or assignment agreement, an offer of employment to certain of the seller air
carrier’s Flight Attendants is an integral part of the purchase and or
assignment agreement.

 

E. Bankruptcy

 

  1. In the event a petition under Chapter 7 or 11 of the bankruptcy code is
filed, the Company shall not seek or support any application seeking rejection
or modification of this Agreement, including a request to implement interim
changes to the Agreement, without first requesting the concurrence of the Union
and allowing the Association to the extent time permits, a reasonable period to
give its concurrence to reach an accommodation. When concurrence is requested
but not granted, or other accommodation is not agreed to, the Company may act on
the application subject to the following restrictions.

 

  a. The provisions of this section shall not be construed to waive any rights
of the Union under Federal bankruptcy law.

 

F. Notice

 

  1. If AirTran Airways, Inc., or its parent Company, AirTran Holdings, Inc., or
any other subsidiary of AirTran Holdings, Inc., enters into any agreement of
acquisition or merger, with any other air carrier which has control of, or
acquires control of another air carrier, it shall, on a confidential basis,
verbally notify the MEC President of the Association within three (3) working
days prior to the anticipated execution of such agreement. Further, the Company
shall notify the Association, in writing, of the proposed acquisition or merger
within three (3) working days after execution of such agreement.

 

  2. AirTran Airways, Inc., or its parent Company, AirTran Holdings, Inc., must
give written notice of the existence of this labor agreement to any air carrier,
or any other entity, which has control of, or acquires control of, another air
carrier with which AirTran Airways, Inc., or AirTran Holdings, Inc., enters into
an agreement of acquisition or merger. A copy of this written notice will be
given to the Association, no later than three (3) working days after the parties
have signed an agreement of acquisition or merger. Further, the Company shall,
on a confidential basis, verbally notify the MEC President of the Union within
three (3) working days prior to the anticipated execution of such agreement.

 

3



--------------------------------------------------------------------------------

  3. Where the Company provides confidential information or notice to the Union
or to the MEC President of the Union under Section 1, the Union and the MEC
President shall regard that information as strictly confidential and shall not
disclose that information to anyone except to essential Union officials on a
need to know basis and only to those Union officials who have pledged to keep
the information strictly confidential. Any disclosure by a Union official of
such confidential information to anyone other than the essential Union officials
on a need to know basis will suspend the Company’s obligation to share similar
confidential information.

 

G. Management Rights

 

Except as expressly restricted by this Agreement, the Company retains all
authority and rights to manage and conduct its operations and direct its Flight
Attendant workforce. Such rights include without limitation, the right to hire,
promote, demote, transfer, furlough and recall; establish and, from time to
time, amend, suspend or revoke rules, regulations and procedures; to determine
qualifications for initial employment, continued employment, transitions,
upgrading or other promotions; to assign and reassign duties, schedules and
hours of work; to deal with, schedule and utilize management and supervisory
Flight Attendants; to discipline and discharge Flight Attendants for just cause;
to determine the means of providing service to its passengers, including the
size, staffing, type and number of aircraft to be utilized in providing service;
to determine size, training and composition of the Flight Attendant workforce;
to establish new routes, services, schedules and areas of service; to determine
what equipment will be utilized and allocated to particular routes; to
discontinue all or any part of its operation; to determine where and how to
perform all or any part of its operations; to determine whether to purchase
additional aircraft or lease, sell or otherwise dispose of all or any part of
its equipment; and, to determine whether to merge, consolidate, sell or
otherwise dispose of all or part of its business.

 

H. Scope

 

  1. Except as otherwise provided, all revenue passenger flying performed by the
Company in the airline service of the Company, shall be performed by Flight
Attendants on the AirTran Airways Flight Attendant System Seniority List in
accordance with the terms and conditions of the Agreement.

 

  2. Supervisory and Management personnel of the Company who are directly
responsible for the management of the Inflight department may act as a Flight
Attendant in revenue operations for the purpose of maintaining familiarity with
line operations, retaining proficiency, and retaining FAA qualifications (up to
a maximum of twelve (12) hours per month times the number of such supervisory
and management personnel) and to avoid cancellations.

 

4



--------------------------------------------------------------------------------

  3. The Union recognizes the need to operate and maintain schedule integrity.
In the event that Company aircraft and/or Flight Attendants are unavailable, the
Company will be allowed to engage another FAR Part 121 approved Air Carrier to
provide required subservice operation. Such subservice cannot be for more that
ten percent (10%) of the total company flying and for a period of not more than
one hundred eighty (180) days. Introduction of such subservice will not cause
the furlough of Flight Attendants.

 

  4. In the event of a work stoppage by the Flight Attendants, the provisions of
H.1 shall be suspended.

 

  5. Flight Attendants covered by this Agreement shall perform all revenue
flying in the Company’s operations whenever AirTran Airways seniority list
Pilots perform as cockpit crewmembers. When AirTran Airways seniority list
Pilots do not perform as cockpit crewmembers in the Company’s revenue
operations, AirTran Airways Flight Attendants may or may not act as Flight
Attendants, depending on the contractual arrangement between AirTran Airways and
the subservice or wet lease provider.

 

I. Expedited Section 1 Minor Dispute Resolution

 

  1. At either the Company’s or Union’s request, any dispute arising over the
meaning or application of any provision in this Section 1 of the Agreement may
be presented, in the first instance, directly to the System Board of Adjustment,
with an arbitrator sitting as the neutral member of the Board, under Section 20
of this Agreement.

 

  2. If the parties are unable to agree upon a neutral arbitrator, a list of
nine (9) arbitrators shall be obtained from the National Mediation Board and the
parties shall alternately strike names, with the Union striking first, until
only one name remains.

 

  3. Either party may petition, via letter with a copy to the other party, the
National Mediation Board for a list of nine (9) names to be furnished within
five (5) working days of submission of the dispute to the system board. The
parties agree to select on the names provided with five (5) working days from
receipt of the list from the National Mediation Board. The matter will be heard
by the Board within thirty (30) days of the selection of the arbitrator. The
decision of the neutral arbitrator shall be furnished within ten (10) working
days following the conclusion of the arbitration hearings.

 

  4. In the event the selected neutral arbitrator does not agree to comply with
the time limits stated above, the last stricken arbitrator shall be used. This
process shall continue until an arbitrator agrees to comply with the time lines
in paragraph 3 above.

 

  5. The availability of these Expedited Dispute Resolution procedures shall not
prevent the parties from mutually agreeing to elect to process grievances
arising under this Section 1 under the normal minor dispute resolution
procedures set forth in Section 20 of the Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 2

COMPENSATION

 

A. Flight Attendant Pay

 

Flight Attendants will be compensated on the basis of hourly pay, which will be
paid at the proper longevity rate.

 

Months of Service

--------------------------------------------------------------------------------

   Present


--------------------------------------------------------------------------------

   June 1, 2005


--------------------------------------------------------------------------------

   June 1, 2006


--------------------------------------------------------------------------------

   June 1, 2007


--------------------------------------------------------------------------------

   June 1, 2008


--------------------------------------------------------------------------------

0-6 months

   $ 18.56    $ 18.56    $ 18.80    $ 19.00    $ 19.25

7-12 months

   $ 20.42    $ 20.50    $ 20.65    $ 20.75    $ 21.00

13 – 24 (2 yrs.)

   $ 21.65    $ 21.85    $ 22.00    $ 22.50    $ 23.00

25 – 36 (3 yrs.)

   $ 22.89    $ 23.15    $ 23.25    $ 23.50    $ 24.00

37 – 48 (4 yrs.)

   $ 23.82    $ 24.65    $ 25.00    $ 25.50    $ 26.00

49 – 60 (5 yrs.)

   $ 24.75    $ 26.10    $ 26.50    $ 27.00    $ 27.55

61 – 72 (6 yrs.)

          $ 27.45    $ 27.85    $ 28.40    $ 29.00

73 – 84 (7 yrs.)

          $ 28.70    $ 29.10    $ 29.70    $ 30.30

85 – 96 (8 yrs.)

          $ 29.80    $ 30.25    $ 30.85    $ 31.50

97 – 108 (9 yrs.)

          $ 30.85    $ 31.30    $ 32.00    $ 32.55

109 – 120 (10 yrs.)

          $ 31.80    $ 32.25    $ 32.90    $ 33.55

121 – 132 (11 yrs.)

          $ 32.65    $ 33.15    $ 33.80    $ 34.50

133 – 144 (12 yrs.)

          $ 33.70    $ 34.20    $ 34.90    $ 35.60

145 – 156 (13 yrs.)

          $ 34.65    $ 35.20    $ 35.90    $ 36.60

157 – 168 (14 yrs.)

          $ 35.50    $ 36.05    $ 36.75    $ 38.00

169 – 180 (15 yrs.)

          $ 37.35    $ 37.95    $ 38.70    $ 40.00

 

B. Months of Service

 

The number of months of service are calculated on the class graduation date of
the Flight Attendant. For automation purposes, a Flight Attendant who graduates
on the first to the fifteenth of the month will have a pay scale anniversary
date of the first of that same month. A Flight Attendant who graduates on the
sixteenth through the thirty-first of the month will have a pay scale
anniversary month of the 16th of the month.

 

C. Probationary Period

 

Upon successful completion of the initial one hundred eighty (180) day
probationary period, a Flight Attendant will receive a pay increase placing
her/him in the seven to twelve month category. If the probationary period is
extended, the Flight Attendant will remain at the probationary rate of pay. Upon
successful completion of the extended probationary period, the Flight Attendant
will be placed at a pay rate based on her/his longevity.

 

6



--------------------------------------------------------------------------------

D. Deadheading/Ferry Flights

 

A Flight Attendant assigned to deadhead or ferry flight(s) will be paid as
follows:

 

  1. A deadhead segment will be valued at one-hundred percent (100%) of the
applicable hourly rate.

 

  2. An assigned ferry segment will be valued at one half the applicable hourly
rate.

 

  3. If flight transportation is not available, the Flight Attendant will
receive $10.00 per hour pro rata for designated surface transportation time.

 

E. Monthly Guarantees

 

  1. Flight Attendant availability - a Flight Attendant who is available for
flight duty as:

 

  a. Line Holder - 70 Hours of flight pay per month. The Flight Attendant must
be available for a period of nineteen (19) days per average bid period (30 day
month).

 

  b. Reserve/build up line holder - 70 Hours of flight pay per month. The Flight
Attendant must be available for a period of twenty (20) days per average bid
period (30 day month).

 

  2. It is the responsibility of Crew Scheduling to calculate actual and/ or
credit pay rules.

 

F. Duty Guarantees

 

  1. Each duty period will have pay computed using the ratio of one (1) hour of
flight pay for every three (3) hours on duty, payable at the appropriate
position held by the Flight Attendant.

 

  2. Minimum duty period guarantee will be four (4) hours cumulative.

 

  a. Example Sequence (Two day trip) First Duty Period: 2:30 flight pay, Second
Duty Period: 6:00 flight pay = 8:30 or minimum duty periods 4:00 + 4:00 = 8:00.
Pay for sequence = 8:30.

 

  b. Example Sequence (One day trip) Duty period: 2:30 flight pay or minimum
duty period = 4:00. Pay for sequence = 4:00.

 

7



--------------------------------------------------------------------------------

G. Schedule Line Values

 

All monthly lines of time, including build-up lines will be scheduled with not
less than the following hours per bid period.

 

30 Day Average bid period

 

LINE HOLDER

  

70.0 HOURS

CDO LINE

  

70.0 HOURS

RESERVE LINE/

BUILD UP LINE

  

70.0 HOURS

 

H. Continuous Duty Overnight (CDO) Trip Values

 

A CDO Trip will pay a minimum of four (4) hours, or actual flight time,
whichever is greater. A CDO line of flying will pay a minimum of Seventy (70)
hours per month.

 

I. Determination of Flight Pay

 

Hourly flight pay for Flight Attendants shall be computed in the same manner
that the Company computes hourly pay for flight deck crewmembers (i.e.,
currently from the close of the main cabin door until block-in (door open) at
the end of each segment, scheduled or actual, whichever is greater).

 

J. Reserve Pay

 

Reserve lines will be scheduled to pay a minimum of seventy (70) hours.

 

  1. For each month of reserve flying a Flight Attendant will be credited with
the greater of:

 

  a. The sum of three and one-half (3.5) hours for each day of reserve scheduled
on the Flight Attendant’s bid line; or,

 

  b. The number of hours actually flown during the bid period.

 

  2. Any interruption of scheduled days off will be rescheduled within ten (10)
days. If unable to reschedule within 10 days the Flight Attendant will be
considered drafted and will receive draft compensation as in Section 2.N, as
credit towards the Reserve Line Pay value of seventy (70) hours.

 

  3. Reserve days acquired on a Flight Attendant’s day off, through Open Time,
pay a minimum of three and one-half (3.5) hours per duty period, or actual time
flown, whichever is greater. Flying that is assigned on a Reserve’s day-off will
be credited in addition to the monthly minimum.

 

  4. Reserve days acquired through trades and giveaways pay at the rate of three
and one-half hours per day.

 

8



--------------------------------------------------------------------------------

  5. A Flight attendant who calls in sick on a reserve day will have one (1)
sick day deducted from her/ his sick leave bank.

 

  6. If a Reserve reports to the airport and is then released with no flying or
deadhead performed, the Flight Attendant will be credited with one (1) day (3.5
hours) of Reserve for showing. In addition, the Flight Attendant will either be
released to crew rest or the duty clock will continue in effect from show time.

 

  7. For a Reserve or Flight Attendant who is scheduled under guarantee to
receive more than 70 hours of pay, he or she must be:

 

  a. available more than 20 days, or

 

  b. fly more than 70 hours during the bid period, or

 

  c. be assigned a trip on scheduled days off (in accordance with 2.J.3 above)
which shall then be credited in addition to the minimum of seventy (70) hours.

 

K. Training

 

  1. For training posted in the monthly bid package, a day of training (6 hours
or more) shall be paid at the rate of three and one-half (3.5) hours per day.
For training less than six (6) hours the pay rate shall be ten ($10.00) per
hour.

 

  2. For training not posted in the monthly bid package that is six (6) hours or
more, a Flight Attendant shall receive the greater of the total value of trips
missed or the total value of three and one half (3.5) hours per day. If less
than six (6) hours, the pay shall be ten ($10.00) per hour or trips missed, if
any.

 

  3. An Air Transportation Supervisor Qualified Flight Attendant who is
conducting an Initial Operating Experience flight will receive override
compensation of 30% above her/his normal rate for the affected segments. The
Override will be applied to the Flight Attendant’s normal rate of pay and will
not be applied to any other premium pay.

 

L. Random Drug Testing

 

  1. A Flight Attendant who is removed from a trip or a portion of a trip for
the purpose of random drug testing will be compensated for a value equal, but
not exceeding, the first two (2) scheduled segments missed.

 

  2.

A Flight Attendant who is called for random drug testing while on a

 

9



--------------------------------------------------------------------------------

 

reserve assignment will remain on reserve pay and will be required to remain in
contact with Crew Scheduling.

 

  3. A Flight Attendant who is sent for random drug testing after the conclusion
of a scheduled assignment will be compensated one (1) hour at her/his applicable
rate.

 

M. Irregular Operations

 

  1. Flight Attendants will be paid $10.00 per hour pro rata for all unscheduled
ground time over sixty (60) minutes if required to remain with passengers or
perform customer service duties.

 

  2. In the event a trip or a portion of a trip is canceled, scheduling may
reassign the affected Flight Attendant to another trip or to reserve duty. In
the event of reassignment, she/he will be paid for the original or new
assignment, whichever is greater. If not reassigned, a Flight Attendant whose
flights are canceled will be paid under the same circumstances that pilots are
paid when flights are canceled.

 

N. Draft Pay

 

  a. If a Flight Attendant is required (drafted) to fly an additional segment(s)
after completion of her/his originally scheduled trip, the Flight Attendant will
receive override compensation of twenty-five percent (25%) above her/his
applicable hourly rate for the additional segment(s) flown.

 

  b. Effective with the start of the third (3rd) bid period after ratification,
if a Flight Attendant is required (drafted) to fly an additional segment(s)
after completion of her/his originally scheduled trip, the Flight Attendant will
receive override compensation of fifty percent (50%) above the applicable hourly
rate for the additional segment(s) flown.

 

  c. Should any draft create a conflict with other scheduled trip(s) (or portion
thereof) outside of the drafted duty period, the Flight Attendant will be paid
for the conflicting trip(s) dropped at her/his normal pay rate in addition to
any draft pay received. However, no pay will be due if the Flight Attendant does
not accept a duty assignment that operates during the original report and
release time of the conflicting trip(s).

 

  d. If the Company cancels or postpones a Flight Attendant vacation due to
operational needs the Flight Attendant will receive override compensation of
twenty-five percent (25%) above her/his applicable hourly rate for segments
flown during her/his vacation period.

 

10



--------------------------------------------------------------------------------

O. Paychecks

 

  1. Paychecks will be distributed at each Flight Attendant domicile on the 10th
and 25th of each month. If the 10th or 25th should fall on a Saturday, paychecks
will be available on the preceding Friday. If the 10th or 25th should fall on a
Sunday, paychecks will be available on the following Monday. If the Company
decides to permanently change payroll distribution dates, it will notify the
Union no less than thirty (30) days prior to implementation.

 

  2. At the request of the Flight Attendant, the Company will direct deposit
her/his paycheck.

 

  3. If an error of $50.00 or more is reported and substantiated, an adjustment
check will be issued within two (2) banking days. Reported errors of less than
$50.00 will be added to the next regularly scheduled paycheck.

 

P. Lead Flight Attendant Program

 

  1. The Company will initiate a Lead Flight Attendant program within 60 days
from the date of signing this agreement. The method of selection, training
requirements, restrictions and limitations will be determined by the Company.

 

  2. When such a program is implemented, a Flight Attendant serving as a Lead
Flight Attendant will be compensated at a rate of $2.00 per hour above her/his
applicable hourly rate.

 

11



--------------------------------------------------------------------------------

SECTION 3

 

EXPENSES

 

A. Per Diem

 

  1. Beginning the first day of the month following the effective date of this
Agreement, Flight Attendants will be eligible for domestic per diem (including
the Bahamas and Canada) as follows:

 

  (a) For any trips per diem will commence at showtime at the domicile and
continue until the Flight Attendant is released from duty at the conclusion of
the trip sequence upon return to the domicile.

 

  (b) Trips include turns, overnights, or any combination of the two.

 

  (c) Showtime means scheduled report time, or actual report time, whichever is
later.

 

  (d) Flight Attendants on reserve away from their domicile will be paid per
diem as if on a normally scheduled trip.

 

  (e) Flight Attendants required by the Company to be out of domicile in the
performance of their duties (e.g., out of town training) will be paid per diem
at the rate of twenty (20) hours per day.

 

  2. Beginning the effective date of this Agreement, per diem will be increased
to $1.75 per hour.

 

  3. Should the Company begin International service (not including the Bahamas
or Canada), the per diem rate for such service will be $1.00 per hour in
addition to the hourly domestic rate of per diem.

 

  4. Per diem for Flight Attendants will be the same as that paid the flight
deck crewmembers in all respects.

 

B. Lodging

 

  1. Flight Attendants will be furnished suitable single-occupancy lodging in
the following situations:

 

  (a) At overnight stations (including training away from the Flight Attendant’s
domicile).

 

  (b) Unscheduled overnights in the same trip sequence at the Flight Attendant’s
domicile.

 

12



--------------------------------------------------------------------------------

  (c) Scheduled/reassigned ground time in excess of five (5) hours out of
domicile.

 

  2. If any part of a continuous duty overnight falls between 2400 and 0400 and
the break in flight duties is five (5) or more hours, the Company will provide
lodging as described in Paragraph B-1 above.

 

  3. Bid packages will list current lodging facilities, telephone numbers for
those facilities, and the method of transportation between the airports and
those facilities. The Company will arrange for and directly pay for lodging and
transportation.

 

C. Transportation

 

  1. The Company will provide transportation between the airport and the lodging
facility.

 

  2. At points other than a Flight Attendant’s domicile, where the Company’s
scheduled or prearranged transportation is not available within 30 minutes after
block-in, the L-One or senior Flight Attendant may, in the absence of the
Captain, and provided they immediately notify Crew Scheduling/Dispatch, utilize
taxi transportation to the crew lodging facility. Such taxi expenses must be
substantiated by a valid receipt.

 

  3. If the lodging facility does not pay for the taxi transportation directly,
then the Company will reimburse the Flight Attendant for the taxi expense within
ten business (10) days following receipt of an expense report. This expense
report must be submitted within thirty (30) days of the date the taxi expense
was incurred.

 

D. Parking

 

  1. Beginning the first day of the first month following the execution of this
Agreement, the Company will pay the cost of parking one automobile at a Flight
Attendant’s domicile or virtual base.

 

  2. In lieu of the Company paid parking described in Paragraph D-1 above; a
Flight Attendant may instead select parking, if available, at another airport,
provided:

 

  (a) That airport is served by the Company, and

 

  (b) The parking cost paid by the Company is no greater than the cost of
parking at the domicile.

 

13



--------------------------------------------------------------------------------

  3. In lieu of the Company paid parking described in Paragraphs D-1 and D-2
above; Flight Attendants domiciled at Atlanta may instead elect to receive (on a
first come, first serve basis) MARTA cards, provided:

 

  (a) MARTA cards are available for purchase, and

 

  (b) The cost of a MARTA card is no greater than the cost of parking at the
domicile.

 

14



--------------------------------------------------------------------------------

SECTION 4

 

HOURS OF SERVICE

 

A. Hours of Service

 

  1. A Flight Attendant shall not be scheduled to exceed ninety-five (95) flight
hours per month.

 

  2. A Flight Attendant may voluntarily elect to exceed the foregoing
limitation.

 

B. Duty Time Limitations

 

1.

     a.      A Flight Attendant will not be scheduled or rescheduled to be on
duty for more than fourteen (14) hours, excluding CDO’s. A Flight Attendant will
not be required to accept a draft where the additional scheduled duty time when
added to the original duty time would exceed fourteen (14) hours.

 

  b. When due to irregular operations a Flight Attendant is forecasted to exceed
sixteen (16) hours on duty, the schedule of the Flight Attendant will be
adjusted to avoid this condition. If the Flight Attendant is requested by Crew
Scheduling to waive the sixteen (16) hour limitation, the Flight Attendant may
waive the limitation and continue the flight or series of flights to conclusion.

 

  2. Commencement of Duty

 

  a. At domicile:

 

Duty time will begin one (1) hour prior to the scheduled departure of the trip,
or actual check-in, whichever is later.

 

  b. At layover station:

 

Duty time will begin forty-five (45) minutes prior to scheduled departure of the
trip, or actual check-in, whichever is later.

 

  c. Deadheading flight:

 

Duty time will begin (30) minutes prior to scheduled departure of the trip, or
actual check-in, whichever is later.

 

  3. Termination of Duty Time

 

Duty time terminates fifteen (15) minutes after block-in of the flight or thirty
(30) minutes when required to clear customs, unless precleared, or actual
release from duty for legal rest, whichever is later.

 

15



--------------------------------------------------------------------------------

C. Landing Limitations

 

A Flight Attendant will not be scheduled for more than seven (7) landings in one
duty period including deadhead segments.

 

D. Legal Rest Periods

 

  1. Crew Resources will build lines with no less than eleven (11) hours crew
rest in domicile and Federal Aviation Regulation rest out of domicile, excluding
CDO’s. If these limitations result in a schedule adjustment, the provisions of
Section 2.M.2. will apply.

 

  2. The Company will refrain from any phone contact, except in emergencies,
during the first eight (8) hours of rest.

 

F. Free From Duty

 

  1. A non-reserve Flight Attendant shall be scheduled for and shall receive a
minimum of ten (11) calendar days free from duty in a thirty (30) day bid period
and twelve (12) calendar days free from duty in a thirty-one (31) day bid
period. A Reserve Flight Attendant shall be scheduled for and shall receive a
minimum of ten (10) calendar days free from duty in a thirty (30) day bid period
and eleven (11) days free from duty in a thirty- one (31) day bid period. When a
flight scheduled to terminate prior to 2400 is delayed due to weather or
mechanical difficulties beyond 2400, and actually terminates prior to 0200 on a
scheduled day off, such day off shall not be considered to have been disturbed.
A Flight Attendant may choose to forego this limitation; however, she/he must
adhere to the Federal Aviation Regulations governing minimum crew rest
requirements.

 

  2. A Flight Attendant shall not be required to keep the Company informed of
her/his whereabouts while on free from duty days, vacations, leaves, and shall
be considered released from all duty during such times.

 

  3. A Flight Attendant shall be relieved from duty for at least twenty-four
(24) consecutive hours during any consecutive seven (7) days.

 

F. When a scheduled departure is appreciably delayed, or the trip is canceled,
the Company will attempt to notify the Flight Attendant at his/her contact
number.

 

G. Co-Terminals

 

A Flight Attendant who begins a sequence at one co-terminal and ends the
sequence at another co-terminal will be provided transportation by the Company
between co-terminals. She or he will be on duty from check-in at the co-terminal
until check-out after surface transportation following the trip.

 

16



--------------------------------------------------------------------------------

 

SECTION 5

 

SCHEDULING

 

A. General

 

  1. A current contact number for each Flight Attendant is to be maintained at
all times. It is the Flight Attendant’s responsibility to periodically check and
update contact numbers listed in the computer. It is the responsibility of the
Flight Attendant to ensure that messages left at her/his contact number are
received in a timely manner.

 

  2. Contact names (i.e., Crew Scheduling, Systems Operation Control, Inflight
Office) and numbers will be posted at each base and/or will be listed in the bid
package. The Flight Attendants are responsible for knowing this information or
having access to it when needed.

 

  3. If a Flight Attendant is unable to report to a trip assignment, she/he must
contact Crew Scheduling/System Operations Control at least two (2) hours prior
to scheduled check-in time. If an unforeseen emergency arises during that two
(2) hour period, Crew Scheduling will be notified as soon as possible.
Documentation of the incident may be required.

 

  4. If an assigned flight is canceled or interrupted, the Flight Attendant must
call Crew Scheduling before leaving the airport. The Flight Attendant may be
reassigned to a trip, reserve, or released from duty.

 

  5. The Company will meet quarterly with a Union scheduling committee. The
committee will be afforded the opportunity to provide Flight Attendant feedback
and input to the Crew Resources department. Final responsibility for preparation
and posting of schedules rests with the Company.

 

  6. No reserve days will be scheduled outside of reserve lines and build-up
lines except as set forth in paragraph E.

 

B. Eligibility to Bid

 

  1. A Flight Attendant must be active in the current month in order to be
processed as a bidding crew member for the next bid period. “Active” is defined
as any qualified crew member on the Flight Attendant Seniority List who is not
on approved leave.

 

  2.

If a Flight Attendant has been on medical leave, a physician’s release must be
submitted to the supervisor prior to the bid closing date in order to be
included in the bidding process for the next bid period. To be eligible, the

 

17



--------------------------------------------------------------------------------

 

release must allow a Flight Attendant to be available to work for a minimum of
sixteen (16) days in the new month.

 

  3. Flight Attendants returning from an approved leave of absence or FMLA leave
desiring to bid in the next bid period must submit written notification to the
supervisor by the 15th of the month preceding the month of the bid.

 

  4. Bids will be awarded in seniority order in the domicile. Bidding seniority
will be based on the seniority number awarded in Flight Attendant class.

 

C. Schedule Construction

 

  1. Schedule shall contain:

 

  a. Regular lines

 

  b. Reserve lines

 

Schedules may contain:

 

  a. CDOs

 

  b. Build up lines (discontinued after Move-Up lines are implemented)

 

  2. There shall be no reserve days constructed in regular lines of flying.

 

  3. Reserve lines shall consist of reserve days and days free from duty.

 

  4. Regular lines of time may contain up to ninety-five (95) credited hours.

 

  5. All lines of flying will conform to the provisions of Section 4, Hours of
Service and other applicable provisions of this Agreement.

 

  6. No turns of additional flying will be scheduled at the end of a scheduled
CDO trip.

 

D. Bidding and Final Schedule Procedure

 

  1. Bids are to be entered into the scheduling system in accordance with
announced procedures. Errors in the bid process can result in the loss of bid
choices. A Flight Attendant who does not bid, bids incorrectly, or bids
insufficient lines will be assigned to a line after all other bids have been
awarded.

 

18



--------------------------------------------------------------------------------

  2. A domicile seniority bid list will be posted by the 1st of each month.

 

  3. Flight Attendants will be allowed a twenty-four (24) hour period to protest
errors in the preliminary bid award. This period will commence with the posting
of the awards. If an error in a bid award is discovered, the affected bids will
be reawarded in a timely fashion and the affected Flight Attendant(s) notified.

 

  4. The bid packet for the upcoming bid period will be available at the
applicable base to crew members on the 12th of each month or on the last
business day prior to the 12th.

 

  5. Bids will close at 1200 noon on the 17th of the month.

 

  6. Final bids will be posted by 2200 on the 27th or the first business day
following the 27th of the month.

 

  7. The following time line will apply to Crew Scheduling and Planning until
the Automated Bidding System is implemented.

 

Day of Month

--------------------------------------------------------------------------------

  

Event

--------------------------------------------------------------------------------

12th

   Regular and Reserve flying line bids posted

17th

   Flying Line bids closed

19th

   Flying Line bid results posted 24 hours after bids awarded Protest Period

21st

   48 hour bid posted (2200 hours)

23rd

   48 hour bid closed (2200 hours)

27th

   48 hour bid results/buildup line bid results posted (2200)

 

* If any action date occurs on a weekend date, or a Company holiday, the time
line slips to the next working day.

 

** All bid posting times, except as noted in the table above, are 1200. Should a
bid posting be delayed, then the corresponding bid close will be subsequently
delayed by an appropriate amount of time. The amount of time allowed for any
delay will be up to 1700 of the scheduled bid posting date. Should a bid posting
be delayed past this time, then the bid closing will be delayed by one (1) day.

 

19



--------------------------------------------------------------------------------

*** Whenever possible, a Flight Attendant(s) affected by a protest will be
notified of schedule changes resulting from the protest prior to the 48 hour bid
posting.

 

  8. Operational necessity may require schedule changes that will affect the
bidding time line or the integrity of a bid that has already been issued. If
adjustments to the bidding time line or reissue of a bid becomes necessary, the
Company will notify the Flight Attendants and advise the Union as soon as
practicable.

 

  9. The Flight Attendant is responsible for verifying the final schedule. A
final bid award list will be posted in the affected crew base.

 

E. Integration

 

  1. A Flight Attendant can bid a line in a new bid period that overlaps with a
trip from the current bid period. This sometimes results in a period to period
conflict, and those trips affected in the new bid period may need to be dropped
into open time during the integration period. To cover these trips, an
adjustment will be included in those lines affected by integration in the new
bid period. Any trip conflict in a new bid period due to, but not limited to,
overlapping days, hours on duty or consecutive duty days will be adjusted.
Unless dictated by operational necessity, a trip(s) or reserve assignment
assigned to a Flight Attendant in accordance with this provision cannot
interfere with the next scheduled day off or the next scheduled trip(s) unless
the Flight Attendant agrees to be assigned into her/his day(s) off or next
scheduled trip(s).

 

  2. The bid period integration will occur during the first four (4) days of
that bid period.

 

  3. Lines affected by integration may require reserve days to be assigned
during the integration period. These reserve days can be filled in with open
trips and ready reserve assignments.

 

  4. The current bid period activity has priority over the future bid period and
should be flown to conclusion. If a Flight Attendant is unable to report back to
base for the first trip of the new bid period because of a current bid period
schedule conflict, the Flight Attendant will be replaced on the affected
segments.

 

  5. If the conflict reduces the number of days off below the minimum, her/his
schedule will be adjusted to restore the minimum number of days off, unless the
reduction of days is mutually agreed upon by Crew Resources and the Flight
Attendant.

 

  6.

A schedule conflict code (CI Day) may appear on the Flight Attendant bid

 

20



--------------------------------------------------------------------------------

 

until the final schedule is completed. This code identifies a trip or procedure
conflict and indicates that this line needs adjusting.

 

  7. CI day assignments will be processed in inverse order of seniority within
groupings (i.e. start with three-day CI’s inverse seniority, then two-day CI’s
inverse seniority, etc.).

 

  8. If no assignment is given on a CI day prior to the posting of the Final
Award the carry over day will be automatically dropped by Crew
Planning/Scheduling unless the Flight Attendant indicates to Crew Scheduling
that he or she would accept a Reserve assignment on those days.

 

  9. For pay purposes, when a trip commences in one bid period and ends in the
following bid period, all the hours flown in the first bid period will be
credited to the first bid period. The remainder of the hours will be credited in
the next bid period.

 

F. Trip Swaps/Drops

 

  1. A trip may be swapped or dropped with the approval of Crew Scheduling.
(Swap = trip for trip; Drop = giving up a trip to gain a day off).

 

  2. The Flight Attendant is responsible for the original trip(s) until the
swap/drop has been approved. It is the original trip holder’s responsibility to
verify the status of his/her outstanding trip.

 

  3. The following paragraph is effective until the Automated Bidding System is
fully implemented. Swaps may be limited to five (5) per month. A minimum hour
requirement may be put in place on a month to month basis. When operations
require, it may be necessary to limit or prohibit swaps and/or drops for a bid
period. This need will be communicated to the Flight Attendants as early as
possible. Trip swaps/drops must be submitted on an approved Company form. The
form must be filled out properly, signed by both parties and received by Crew
Scheduling at least forty-eight (48) hours prior to the scheduled trip check-in
time.

 

  4. It is the Flight Attendant’s responsibility to ensure all swap/drop
requests meet all FAR and/or contractual requirements.

 

  5. An emergency drop must be approved by a supervisor.

 

  6. A trip swap can only take place between two (2) Flight Attendants at the
same domicile, unless authorized by Crew Scheduling.

 

  7. A Flight Attendant on temporary duty assignment will not be eligible to
drop a trip without supervisory approval.

 

21



--------------------------------------------------------------------------------

  8. Trip swap/drop requests will not be accepted until the final bid awards
have been published. Trip swap/drop requests for trips within the integration
period may not be honored.

 

  9. Trips may be swapped with trips in open time. A CDO may only be swapped
with another CDO.

 

G. Open Time/48 Hour Bid Period

 

  1. Open time refers to trips not included in the bid package and/or any flight
time that becomes available during the bid period. Open time may be accessed in
accordance with Company procedures at the domicile and will be awarded on a
first come/first serve basis.

 

  2. To pick up an additional trip on a scheduled flying day, the Flight
Attendant must be scheduled back into the domicile at least one hour prior to
scheduled departure. Operational need may supersede this policy and may, at
times, allow less than one hour between flights.

 

  3. Open time will not be assigned to Reserve Flight Attendants until two
calendar days prior to scheduled check-in with these two (2) exceptions:

 

  a. CDO’s may be assigned in advance at any time

 

  b. Crew Scheduling may, starting 48 hours after the posting of the final award
(and after all trip trades/drops have been processed) until two (2) calendar
days prior to check-in (above), assign open time to Reserves to balance
utilization when projected reserve coverage is at or above the level defined
below:

 

When the number of projected reserves available minus open duty periods is equal
to or greater than the “threshold number” which is 8% of the number of regular
line holders awarded lines for the bid period. (Ex: 342 regular lines awarded x
3 FA’s = 1,026 x 8% = 82 FA’s).

 

Open time will not be pre-assigned under this provision if the Reserve is
projected over seventy (70) hours.

 

  4. Open time flying which becomes available from any adjustments to lines and
any other open time flying, will be posted at the domicile in which the open
time flying exists, as the 48 hour bid.

 

22



--------------------------------------------------------------------------------

  5. A regular line holder may bid open time flying, in her/his appropriate
position and domicile only, during the 48 hour bid period. A Flight Attendant
may submit her/his bid to Crew Scheduling via fax; however, it is her/his
responsibility to ensure its receipt. Once the automated bid system is
functional all bidding must be accomplished using that system.

 

  6. 48 Hour Processing Rules:

 

  a. All bid awards will be in accordance with Flight Attendant seniority and
position.

 

  b. No straight drops permitted.

 

  c. Flight Attendants may trade vertically (same days) or non-vertically
(different days) with open time.

 

  d. Each bid transaction must be day-for-day, or greater within the bid period
(e.g. give 3-day trip for 3-day trip, a 4-day for two 2-day trips, 3-day for
three 1-day trips, or give 3-day trip for a 4-day trip, etc.)

 

  e. CDO’s can be dropped only to pick-up open CDO’s.

 

  f. A Flight Attendant will not be awarded a bid that projects him or her below
the minimum guarantee.

 

H. Secondary Bid

 

Once the automated bidding system is fully operational, a secondary bidding
process will be supported, as follows:

 

  1. After the 48 hour bids are awarded, prior to Move-Up lines being
constructed, Flight Attendants may bid in a secondary bid for open time created
during the 48 hour bid and any other open time that may have become available.

 

  a. The Secondary Bid will last twenty-four (24) hours.

 

  b. Awards will be on a first-come, first served basis, and subject to the
following limitations:

 

  1. No straight drops will be permitted.

 

  2. No trades will be permitted if they create additional open duty periods on
1st-3rd days of the bid period.

 

23



--------------------------------------------------------------------------------

  3. Flight Attendants may trade vertically (same days) or non-vertically
(different days) with open time.

 

  4. Bids to trade trips that create open time below the projected minimum
coverage level will not be permitted. Minimum coverage level is defined as a
percentage of the published regular lines for the bid period: (e.g. 342 regular
lines published x 3 FA’s = 1,026 FA’s as baseline. 7% X 1,026 = 72 FA’s minimum
coverage to allow trades on Monday – Thursday)

 

  a. Monday – Thursday up to 7% of baseline

 

  b. Friday, Saturday, Sunday up to 8.5% of baseline

 

  c. Company observed holidays up to 9.6% of baseline

 

  c. Each bid transaction must be day-for-day, or greater within the bid period
(e.g. give 3-day trip for 3-day trip, a 4-day trip for two 2-day trips, 3-day
for three 1-day trips, or give 3-day trip for 4-day trip, etc).

 

  d. CDO’s can be dropped only to pick-up open CDO’s.

 

  e. A Flight Attendant will not be awarded a bid that projects him or her below
the minimum guarantee.

 

  A. Move-Up Lines

 

  1. Move-Up lines will be constructed and awarded to those Reserve Flight
Attendants who have indicated on their monthly bid that they would like to be
moved up to a bidline. Once awarded a Move-Up line they will no longer be
considered Reserve.

 

  2. Move-Up lines will be constructed by the Company in accordance with Hours
of Service for Regular/CDO lineholders.

 

  3. There will be no Reserve days assigned on Move-Up lines.

 

  4. Move-Up Lines will be constructed from Open Time at that base after the
closing of the Secondary Bid.

 

  5.

A Flight Attendant shall indicate a preference for a Move-Up

 

24



--------------------------------------------------------------------------------

 

line on his or her monthly bid, and if sufficient lines are available, he or she
shall be awarded a Move-Up line in seniority order.

 

  6. Should an insufficient number of Reserve Flight Attendants indicate a
preference for a Move-Up line, the Company may assign Move-Up lines, in inverse
order of seniority.

 

  7. The Company shall endeavor to honor the day-off requests indicated in the
Flight Attendant’s Reserve bid, but may alter these days as required to maintain
line value and to honor seniority.

 

  B. Monthly Bidding Timeline

 

Once the automated bidding system is fully operational, and the Secondary
Bidding is supported, the bidding timeline will change to the following:

 

Day of Month

--------------------------------------------------------------------------------

   Time


--------------------------------------------------------------------------------

  

Event

--------------------------------------------------------------------------------

1st

   1200    Domicile Seniority List Posted

12th

   1200    Monthly Bid Packages Available Monthly Bids open

17th

   1200    Monthly Bid Closes

18th

   1200    Initial Bid Awards Posted Bid Award (24hr) Protest Period Begins

19th

   1200    Protest Period Ends Monthly Bid Awards Posted

22nd

   1200    Integration Complete, Schedule Posted to CrewTrac, 48 hour bid opens

24th

   1200    48 Hour Bid closes

24th

   1700    48 Hour Bid Awards Complete

25th

   1000    Secondary Bid Opens

26th

   1000    Secondary Bid Closes

26th

   1700    Secondary Bid Awards Complete

27th (No later than)

   1700    Move-Up Lines Completed and Loaded into CrewTrac (Final Award)

 

I. Temporary Duty (TDY)

 

Temporary duty defines an operational need which may dictate temporary
assignment of a Flight Attendant to a base other than her/his domicile. When the
need for a TDY assignment is known prior to the issuance of the monthly bid, a
TDY bid will accompany the bid packet. Temporary assignments will be awarded in
accordance with the guidelines established in the filling of vacancies section.

 

25



--------------------------------------------------------------------------------

J. Reserve Duty

 

  1. Responsibilities

 

  a. A Flight Attendant must make her/himself available during the prescribed
times for reserve duty. A reserve may use a personal paging device and/or cell
phone when not at home. A reserve must call scheduling within ten (10) minutes
after receiving a page or call on his/her cell phone. If a system is provided
for the Flight Attendant to directly update their primary contact number, then
the Company will contact the Flight Attendant at the primary number, and the
Flight Attendant is responsible to maintain the primary number at all times (in
addition to the other contact numbers as provided in Sub-section A.1) regardless
of the device.

 

  b. When a reserve Flight Attendant is called to the airport for ready reserve
duty, the duty time shall begin at the time she/he reports and shall terminate
at release time from ready reserve duty or at release time of the assigned trip.
Duty time for ready reserve and flight duty assignments shall not be scheduled
to exceed the limits outlined in this Agreement.

 

  c. When a reserve Flight Attendant is assigned to a trip, ready reserve, or
training, she/he must still be contactable during the entire contactable
period(s) for potential re-assignment to an earlier, later, or a different duty
assignment unless released by Crew Scheduling.

 

  d. Crew Scheduling will notify the Flight Attendant of any change to their
reserve assignment (e.g., to a trip, to Ready Reserve, or to a different
availability period). However, once an automated system is available, the Flight
Attendant will be responsible to check and confirm the next days’ reserve
assignment by 2000 hour each day without prior notification.

 

  2. Ready Reserve

 

  a. Ready reserve duty is an assignment which involves duty at an assigned
location designated by the Company for a specified amount of time. The Flight
Attendant’s duty assignment may include assistance in the Inflight Department
(e.g. distribution of monthly bid packages, paychecks, memos, bulletins, etc).
Such other duties will be directed by a supervisor or a member of Inflight
Management during the Ready Reserve period.

 

26



--------------------------------------------------------------------------------

  b. Ready reserves may be assigned to a location away from their domicile for
up to three (3) contiguous days. Ready Reserve duty begins upon arrival at the
assigned airport, but in no case will the combination of Ready Reserve duty and
other duties (e.g. deadhead) exceed duty limits defined in Section 4 of this
Agreement. Deadhead time to and from the assigned location will be credited for
pay purposes.

 

  c. Ready reserve duty covers banks of time specific to the operational needs
of the Company.

 

  d. A ready reserve Flight Attendant will not be scheduled for reserve duty in
excess of 8 hours; however, any assignment given to that Flight Attendant must
be scheduled to depart within the 8 hour period and will be flown to completion.
At the Flight Attendant’s option, the assignment may commence outside the eight
(8) hour window.

 

  e. The Flight Attendant must check in at the airport at an assigned location
defined by the Company at the beginning of her/his assigned duty period, ready
to fly.

 

  f. At the completion of a trip or a ready reserve assignment, the Flight
Attendant must call the designated Company person/office to be released from
reserve duty, and notify the Inflight Supervisor if available. Leaving the
airport without being released by the designated Company person/office will
result in disciplinary action.

 

  3. Home Reserve Duty

 

  a. Home Reserve Duty shall be a designated period that requires the Flight
Attendant to be on call for a specified amount of time.

 

  b. Through the second full month after the ratification date of this
Agreement, Home Reserve hours of availability will be between 0430-2300 unless
operational needs require flying between 2300 and 0430.

 

  c. Effective at the start of the third full month following ratification of
this Agreement, Home Reserve Duty shall consist of scheduled phone availability
periods that will be classified into the following shift periods:

 

27



--------------------------------------------------------------------------------

A – 0400 – 1800

 

B – 0900 – 2300

 

C – 1800 – 0800

 

  d. Based on operation and staffing needs, a Flight Attendant may be required
to report outside the availability window.

 

  e. All reserve Flight Attendants shall be considered as “A” period reserves
until/unless Crew Scheduling assigns them to a trip, Ready Reserve duty, or to
another phone availability period. Assignment of reserve duties will normally be
completed by 2000 on the day preceding assignments. Once an assignment has been
made, the Company can reassign the Flight Attendant to another availability
period, provided the reassignment is made on the day prior to the reserve day
being assigned, with the exception of letter f below.

 

  f. Flight Attendants may have their phone availability period adjusted or
re-assigned on the same calendar day if there are any FAR legal rest or
contractual conflicts that would otherwise result. If the start of an
availability period is adjusted for legal rest, or contractual conflicts the
duration of the availability period shall be fourteen (14) hours from the new
start.

 

  g. Once a Flight Attendant is assigned to any of the above shift periods,
she/he will not have to remain contactable prior to the shift period assignment.

 

  h. Flight Attendants may remain off site, but must be readily accessible by
phone or pager at their primary contact number. The Flight Attendant must
respond to messages or pages within (10) minutes. Home reserves must be ready to
check-in at the designated location within two (2) hours after notification is
given. If the Flight Attendant is not immediately available by phone contact,
and must be paged or messaged, the check-in time will be two (2) hours from the
time that the Flight Attendant was initially paged or messaged. In consideration
of operational demand, Flight Attendants may be asked to report in less than two
(2) hours if possible.

 

  i. Upon arrival at the airport a reserve must check-in utilizing procedures
applicable to that domicile.

 

28



--------------------------------------------------------------------------------

  j. If given an assignment for the following day, the Crewmember must still be
contactable for the duration of the current shift period.

 

K. Junior Assignment

 

  1. Junior Assignment is the utilization of Flight Attendants on scheduled time
off for the purpose of avoiding cancellations or other irregular operations.

 

  2. If there are more trips than there are number of reserves for any given
day, Crew Scheduling will check the roster of Flight Attendants on days off and
assign the trips in inverse seniority order. Operational requirements may
prevent the use of inverse seniority; however, every attempt will be made to
crew a flight using this method.

 

  3. In determining the junior assignment, the Company may in unusual
circumstances take into account significant disparities in hours flown during
the bid period and the number of scheduled days off above the minimum (10).

 

  4. If Junior Assignment causes the Flight Attendant to drop below the minimum
number of days off, the day off will be restored later in the current bid period
if the Flight Attendant so chooses. If it is not possible to restore the day off
in the current period, the day will be restored as early as possible in the
following bid period.

 

L. Drafting

 

  1. Drafting is the utilization of Flight Attendants who are on duty (inbound,
those checking in for scheduled assignment, and those on sit time) at the
airport to cover a flight when time is critical or the reserve pool is depleted.

 

  2. Operational requirements may prevent the use of inverse seniority; however,
every attempt will be made to crew a flight using this method.

 

  3. A Flight Attendant who is drafted for a trip will be paid in accordance
with Section 2.N.

 

M. Errors

 

A Flight Attendant will be compensated for any loss of pay caused by scheduling
or clerical errors by Crew Scheduling which affect her or him.

 

29



--------------------------------------------------------------------------------

N. Recordings

 

  1. The Company will install and maintain a telephone recording devise on
scheduling telephones to record conversations between schedulers and Flight
Attendants. These tapes will be maintained for at least ninety (90) days.

 

  2. In the event of a dispute or grievance, the subject matter of which is
addressed in one or more tapes, a Union representative and a supervisor may
listen to and copy relevant sections of the tapes onto a cassette.

 

O. Rules Governing Crew Flows and Lines of Time

 

  1. The time that a Flight Attendant is one duty will run continuously unless
broken by rest period free from all duty with the Company.

 

  2. Deadhead time will be included in duty time calculations.

 

  3. Whenever possible, blocks of workdays are to be scheduled as to avoid
single days off.

 

  4. Whenever possible, blocks of three (3) days off will be scheduled.

 

  5. Reserve Line Holders and Build-up Line Holders may not pick up open time on
a reserve day. They may submit a daily preference trip request 48 hours prior to
assignment.

 

30



--------------------------------------------------------------------------------

SECTION 6

 

TRAINING

 

A. A Flight Attendant will be scheduled for no more than nine (9) hours ground
training per day (not including meal periods).

 

B. Flight Attendants will be notified of scheduled training dates prior to
bidding whenever possible. Training, other than recurrent specific to a base
known prior to the publication of the bid package shall be published in the
bidlines for the first bid period for such training. Thereafter such training
shall be treated like recurrent training. If prior notice is not possible, every
effort will be made to reach a date that is mutually acceptable. Scheduled
training dates will be placed on a Flight Attendant’s line prior to finalization
of the line.

 

C. Accommodations and expenses for Flight Attendants required to leave their
domicile to attend training or mandatory general Company meetings shall be paid
and provided in accordance with Section 3 of this Agreement.

 

D. A Flight Attendant will receive appropriate deadhead pay for travel to and
from training held away from the Flight Attendant’s domicile. The Flight
Attendant shall be provided non-revenue positive space transportation.

 

E. A Flight Attendant shall not be required to return from vacation, leave of
absence or sick leave for any required training. A Flight Attendant may
voluntarily attend training. A physician’s release may be required in order to
attend training during a leave of absence or sick leave.

 

F. For the purpose of legal rest requirements and maximum duty periods, Flight
Attendants will be considered on duty during times they are required to attend
training and/or general Company meetings and the time spent deadheading to and
from such training and/or meetings.

 

G. A Flight Attendant will not be required to participate in Inflight training
on board an aircraft being utilized for pilot training.

 

H. A Flight Attendant shall not be required to pay for training required or
conducted by the Company.

 

I. Flight Attendants shall receive pay for training in accordance with Section 2
of this Agreement.

 

J.

Should the Union appoint or form a training committee, the Company shall
periodically meet with the Chairperson of the training committee (upon request)
to review matters of interest to the Union. The Company designee will provide

 

31



--------------------------------------------------------------------------------

 

good faith consideration to the Union recommendations from the Chairperson of
the training committee in such meetings.

 

K. Company bulletins and revisions shall be distributed to Flight Attendants
through their Company provided mailboxes or otherwise made available to them at
or adjacent to the check in location at their base. Notice of new bulletins and
revisions will be made via Crew Message. A reasonable number of newly issued
bulletins and revisions shall be available at the training facility prior to
Recurrent Training for Flight Attendants who have not flown since the bulletin
or revision was issued so as not to require such Flight Attendant to visit the
check in location prior to attending Recurrent Training.

 

32



--------------------------------------------------------------------------------

SECTION 7

 

SICK LEAVE

 

A. Accrual

 

  1. During the first year of employment, a Flight Attendant will not accrue
sick leave. Upon completion of the first year, a Flight Attendant will be
allowed to accrue sick leave as in accordance with this section.

 

  2. Each Flight Attendant will accrue one-half (1/2) day of sick leave credit
for each month of cumulative service up to a maximum of eighteen (18) days of
sick leave credit.

 

  3. Should a Flight Attendant be hospitalized, or be on an outpatient status,
the Flight Attendant will receive up to an additional five (5) days of available
sick leave.

 

  a. These additional days do not apply to a Flight Attendant’s probationary
period.

 

  4. The Company will be responsible for maintaining a record of sick leave
accrual and payment. Sick leave records will be made available to the Flight
Attendants upon her/his request.

 

B. Use and Payment of Sick Leave

 

  1. Pay for sick leave will be on the basis of trip segment(s) lost due to
sickness or injury. A CDO will be considered a one day segment for sick leave
use.

 

  2. A Flight Attendant who calls in sick on a reserve day will be credited with
3.5 hours if she/he has accrued sick leave and her/his bank will be reduced by
one day. If she/he has no accrued sick leave, her/his guarantee will be reduced
3.5 hours for each day of sick leave taken.

 

  3. A Flight Attendant who will be unable to fly because of illness or injury
will promptly notify Crew Scheduling, giving the reason for the inability to
report. This notification may be via telephone. Said Flight Attendant will be
entitled to use accrued sick leave.

 

  4. A Flight Attendant on sick leave during the bidding period and projected to
be on extended sick leave for the entire bid period will bid a line (“paper
bid”) for pay purposes. Intention to paper bid must be made in writing or via
computer (for pay only) and by bid closing.

 

33



--------------------------------------------------------------------------------

  5. A Flight Attendant paper bidding must notify crew payroll of pay intent not
later than the tenth (10th) day of the bid period.

 

  a. Overlaps will not be paid and legalities will not be considered.

 

  b. A Flight Attendant scheduled for vacation during a period of paper bid will
have the period of scheduled vacation treated as vacation and paid under
vacation rules. The remainder will be paid as sick leave. Sliding of vacation
will not be allowed.

 

  6. Any Flight Attendant who returns to flying without a line of time will be
assigned by Crew Planning to Reserve status on a pro rata basis for the
remainder of the bid period. Compensation and days off will be prorated for
partial months.

 

  7. A Flight Attendant furloughed due to Reduction of Force, will retain sick
leave credit accrued prior to furlough in the event of recall within the period
set forth in Section 13, Furlough and Recall.

 

  8. The Company retains the right to request that a Flight Attendant, who is
absent due to illness or injury, to furnish the Company with a physicians
certificate, describing the medical condition that resulted in the Flight
Attendant’s absence. This request will only be made when there is a reasonable
basis to question the Flight Attendant’s absence. The Company will pay the cost
of the visit, including any diagnostic tests, or portion thereof not covered by
the Company Health Insurance plan.

 

34



--------------------------------------------------------------------------------

SECTION 8

 

PHYSICAL EXAMINATION

 

A. A Flight Attendant shall be required to submit to a physical examination upon
request of the Company. The Flight Attendant will be notified in writing of the
reason for the request.

 

B. A Company required physical shall be performed by a physician designated by
the Company. Any physical examination or tests required by the Company shall be
paid for by the Company.

 

C. The Company will designate Company physicians at each domicile, and other
locations as needed.

 

D. All information contained in or related to a Flight Attendant’s medical file
shall be kept confidential and will only be released to those on a “need to
know” basis. If there is a legal requirement to release information, the Flight
Attendant will be notified.

 

E. When a disagreement exists over a Flight Attendant’s ability to work, a
Flight Attendant may have a review of the case.

 

  1. The Flight Attendant may employ a qualified medical examiner of her/his own
choosing and at her/his own expense for the purpose of conducting a physical
examination.

 

  2. A copy of the report of the medical examiner employed by the Flight
Attendant shall be furnished to the Company within fourteen (14) days following
the receipt by her/him of the findings of the Company’s medical examiner. If the
report verifies the findings of the Company medical examiner or if the Flight
Attendant fails to furnish such report to the Company within said time, no
further review of the case shall be afforded.

 

  3. In the event that the report of the physician chosen by the Flight
Attendant disagrees with the findings of the physician employed by the Company,
the Company will, at the written request of the Flight Attendant, ask that the
two physicians agree upon and appoint, within seven (7) days, a third qualified
and impartial physician who is a specialist in the area of the Flight
Attendant’s alleged disability for the purpose of making a further examination
of the Flight Attendant.

 

  4.

The report of the third physician shall be final and binding on all parties, and
shall state whether the Flight Attendant is physically fit and whether she/he
may safely be returned to flight status. The third physician shall send a copy
of her/his report to the Company physician and to the Flight

 

35



--------------------------------------------------------------------------------

 

Attendant’s personal physician within seven (7) days after examination, unless
an extension is requested. The Company physician will notify the Inflight
Services designee of the neutral physician’s decision.

 

  5. The expense of the neutral physician’s examination shall be shared equally
by the Company and the Flight Attendant.

 

F. When a Flight Attendant is removed from flight status by the Company as a
result of failure to pass the Company’s physical examination, and appeals such
action under the provisions of this Section, she/he shall, if such action is
proven to be unwarranted, be paid for all time lost from the time removed from
flying status until the time reinstated to flying status less the amount of time
lost as a result of Flight Attendant’s requests for additional time granted by
extension to the time provisions of this Section.

 

36



--------------------------------------------------------------------------------

SECTION 9

 

VACATION

 

A. Accrual/Pay

 

  1. On December 31st of each year, a Flight Attendants annual vacation award
shall be determined by their length of active service from their date of hire as
an AirTran Airways Flight Attendant to December 31st of the year immediately
preceding the calendar year in which the vacation is to be taken. Effective with
the vacation award of 12/31/05, the amount of the vacation award shall be
determined from the following table:

 

Active Service

--------------------------------------------------------------------------------

  

Accrual Rate

--------------------------------------------------------------------------------

Less than one year

   1.167 days per calendar month

More than one year

  

1.167 days per calendar month

(max 14 days)

Five years or more

  

1.75 days per calendar month

(max 21 days)

Ten years or more

  

2.333 days per calendar month

(max 28 days)

 

  2. Years of Active Service contemplates twelve (12) months, each of which
contains at least fifty (50) flight hours or fifty (50) hours of pay or at least
twelve (12) days of active service. If during a year a Flight Attendant does not
reach the minimum during any one (1) or more months, the vacation award will be
reduced proportionately.

 

  3. Flight Attendants will be paid 21 hours at their applicable rate (which
includes “L-One”, if “L-One” qualified and if “L-One” pay is applicable and if
holding an “L-One” bid line in the month during which the vacation is taken) for
each full week (7 days) of vacation. Vacation periods of less than one (1) week
will be paid at the rate of 3 hours per day.

 

  4. Flight Attendants awarded a line of flying which contains a trip that would
extend into or out of their scheduled vacation period shall have that entire
pairing dropped with no pay, except that at their sole discretion, they may:

 

  a. Elect to fly the trip(s) as scheduled. In such cases, Flight Attendants
must notify Crew Planning in writing of their intent to work the trip(s) within
twenty-four (24) hours after the posting of the final bid awards. Such flying
during a scheduled vacation period will be paid for at the Flight Attendants
normal crew position rate. In addition, Flight Attendants will be paid for their
normally scheduled vacation day(s) at the rate of 3 hours per day.

 

37



--------------------------------------------------------------------------------

  b. Drop only those flight(s) in the trip(s) that fly into or out of her/his
vacation without dropping the entire trip. In such cases Flight Attendants will
be removed and/or be added to the trip at the closest point at which the trip
transits through their domicile without interfering with the Flight Attendant’s
vacation. If the splitting of the trip causes additional pay, the request may
not be honored. Flight Attendants must notify Crew Planning of their intent to
work the flight(s) within twenty-four (24) hours after the posting of the final
line awards.

 

B. Notice of Accrued Vacation

 

  1. No later than October 1 of each year, the Company will publish and post a
list by seniority order, showing the number of vacation days which are projected
to be bid and taken by each Flight Attendant in the following calendar year.

 

  2. Flight Attendants shall have fifteen (15) days following the posting date
in which to protest the projected number of vacation days to be bid and taken in
the following calendar year (this is the “annual vacation bid protest period”).

 

C. Annual Vacation Bid

 

  1. Not later than seven (7) days following the end of the annual vacation bid
protest period, the Company shall publish the vacation bid packages (“the annual
vacation bid”) available for bidding by domicile.

 

  2. A vacation period or “slot” will consist of seven (7) days commencing at
0001 hours local time on Sunday and ending at 2400 hours local time on Saturday
at the Flight Attendants domicile. A week starting in one calendar year and
continuing into the next year will be considered a vacation period of the year
in which the week began.

 

  3. A minimum of sixty percent (60%) of the vacation slots shall be equally
distributed over the 52-week period. The remaining vacation slots will be
allocated variably based upon the operational needs of the service.

 

  4. The annual vacation bid package will provide Flight Attendants with at
least fourteen (14) days for bidding. The annual vacation bid shall close at
1700 local time. The results of the final vacation awards shall be posted no
later than 15 days following the closing date of the annual vacation bid.

 

  5. Flight Attendants shall bid vacation slots based upon their domicile
effective on January 1st of the subsequent year.

 

38



--------------------------------------------------------------------------------

  6. The bid package must contain explicit instructions on how Flight Attendants
are to designate their preferences and the Flight Attendants shall follow the
explicit instructions.

 

  7. Subject to the needs of the service, Flight Attendants who transfers from
one domicile to another will retain their previously awarded vacation period(s).
When the requirements of the service does not permit the Company to allow the
transferring Flight Attendant(s) to take their vacations(s) at the time
previously awarded, the Flight Attendant(s) shall be permitted to take their
vacation at a mutually agreeable time prior to the end of the vacation year.

 

  8. In the annual vacation bid process, Flight Attendants shall bid for all of
the vacation projected to be awarded on December 31st plus any vacation that was
postponed by the Company and not yet taken or scheduled to be taken prior to
December 31st.

 

D. Failure to Properly Submit Vacation Bids

 

Flight Attendants who fail to properly submit a vacation bid (e.g., does not
bid, does not bid enough choices, or does not follow the explicit instructions
etc.) will be assigned a vacation period(s) by the Company in the annual
vacation bid award after all other vacation bids have been awarded. Such
assignments will be made in seniority order starting with the last available
period in December and moving in reverse order to the first available period in
January (the most senior Flight Attendants would receive vacation slots in the
latter part of the year).

 

E. Monthly Vacation Bid

 

  1. After the annual vacation bid is awarded, the Company may adjust future
open vacation periods as necessary.

 

  2. Concurrent with each month’s regular bid package, the Company will post a
list of all open vacation periods for the remainder of the year. Open vacation
periods, if any, will commence in the calendar month following the current Bid
Month. Flight Attendants may then bid for any open vacation periods. All bidding
must be accomplished using the online system.

 

  3. Flight Attendants may drop a vacation period in order to pickup another
period. The earliest month in which a vacation period may be dropped is the
second month following the current Bid Month (e.g., a vacation period may be
dropped no earlier than April when bidding an open vacation published in January
Bid Package for the February Bid Month).

 

39



--------------------------------------------------------------------------------

  4. Flight Attendants whose vacation falls during a leave of absence and who
opts to reschedule their vacation after they return to active duty my bid for a
vacation slot using the monthly vacation bid. However if she/he does not select
a vacation slot prior to December 31st of the year in which the vacation was
scheduled, she/he will receive pay for her/his vacation.

 

  5. Flight Attendants whose monthly vacation bid is not awarded will retain
their original vacation award.

 

F. Accepting Flight Assignment While On Vacation

 

  1. With the approval of the Company, Flight Attendants may request to fly open
time during their vacation period. Such flying during a scheduled vacation
period will be paid for at the Flight Attendants hourly rate. In addition,
Flight Attendants will be paid for their normally scheduled vacation day(s).
Should a Flight Attendant voluntarily fly a trip(s) during her/his normally
scheduled vacation period, the Flight Attendant is not terminating or
relinquishing the remainder of her/his vacation.

 

  2. Flight Attendants who desire to fly their awarded line of flying rather
than take their scheduled vacation may make such a request to Crew Planning
prior to the final awards being posted. The Company may, considering Flight
Attendant staffing requirements permit the Flight Attendant to fly her/his
awarded line. Once the Company approves such a request, the Flight Attendant
relinquishes all rights to her/his vacation. In such cases, the Flight Attendant
will receive pay for her/his vacation at the daily rate per day in addition to
her/his pay earned from flying her/his awarded line of flying.

 

G. Vacation Cancellation/Postponement

 

  1. If the Company cancels or postpones a Flight Attendants vacation the Flight
Attendant will be given the choice of rescheduling the vacation at a time period
mutually agreeable to the Flight Attendant and the company or being paid for the
vacation as though it had been taken. Postponed or canceled vacations will be
compensated as per Section 2 of this Agreement.

 

  2. Voluntary postponements shall be awarded in seniority order. Involuntary
postponements shall be awarded in reverse seniority order.

 

  3.

When scheduled vacation dates are involuntarily postponed by the Company, the
Company will reimburse the Flight Attendant for all non-refundable deposits made
by the Flight Attendant in reliance upon the originally scheduled dates. The
Flight Attendant must expeditiously

 

40



--------------------------------------------------------------------------------

 

advise the Company that postponement of a scheduled vacation will result in a
forfeiture of a deposit. The Flight Attendant will be reimbursed within thirty
(30) days of submitting appropriate documentation of the forfeited deposits.
Flight Attendants will use their best efforts to assist the Company in recovery
of the deposit.

 

H. Loss of Employment

 

Flight Attendants who resign with two (2) weeks’ notice shall be paid on their
final paycheck for any previously awarded vacation days (those that have not yet
been taken) at their hourly rate.

 

41



--------------------------------------------------------------------------------

SECTION 10

 

UNIFORMS

 

A. A Flight Attendant shall wear the standard uniform(s) as prescribed in
Company regulations at all times while on duty.

 

B. Flight Attendants shall be responsible for the purchase of their initial
basic uniforms and accessories incident to employment.

 

C. Any changes made to the uniform by the Company will be paid for by the
Company if the change requires the Flight Attendant to give up the use of a
serviceable element of the existing basic uniform.

 

D. The basic uniform will consist of:

 

Female Issue

--------------------------------------------------------------------------------

  

Male Issue

--------------------------------------------------------------------------------

Two (2) slacks or skirts (bottom)

   Two (2) slacks

Four (4) shirts/blouses (top)

   Four (4) shirts

One (1) belt

   One (1) belt

One (1) vest or sweater

   One (1) vest or sweater

One (1) InFlight bag

   One (1) InFlight bag

One (1) wheeled luggage

   One (1) wheeled luggage

One (1) winter coat

   One (1) winter coat

Two (2) neck wear

   Two (2) neck wear

 

A dress may replace a top and a bottom

 

Additional items from the above list and optional items as outlined in the
uniform regulations shall be available for purchase by the Flight Attendant. The
purchase price of these items shall not be higher to the Flight Attendant than
the actual cost of the item to the Company.

 

E. Payments for uniforms will be in full at the time of purchase by
cash/check/charge or in payroll deductions of twenty-five dollars ($25.00) per
paycheck.

 

F. There will be a maximum initial account balance equal to 80% of the initial
purchase of the basic uniform per new hire Flight Attendant.

 

G. Flight Attendants must purchase and maintain shoes that are in compliance
with the standard uniform regulations.

 

H. If any part of the uniform(s) is defective or damaged while on duty, it shall
be replaced or repaired by the Company upon verification by a Flight Attendant
Supervisor.

 

42



--------------------------------------------------------------------------------

I. Any balance remaining on uniform charges is due and payable upon termination
and said sum will be deducted from the Flight Attendant’s final paycheck. If the
final paycheck(s) is not sufficient to satisfy the remaining balance, the Flight
Attendant will pay the remaining balance by cash, check or charge.

 

J. The Company will provide the Union with the nature of the material to be used
in the standard uniform and will specify that said materials are fire resistant.

 

K. The Company reserves the right to change uniform styles and will inform the
Union of said changes prior to implementation. Subsequent to such notification,
the MEC President or designee shall be invited and shall meet with the Company
throughout the planning and changeover process, and shall be afforded the
opportunity to make recommendations.

 

L. The Company will initially supply wings, name badges, Company logo pins,
and/or insignia as designated. Flight Attendants will be responsible for
replacement of lost or damaged items.

 

M. A Flight Attendant shall be permitted to wear the official Union pin on a
place visible on all Flight Attendant uniforms. The Company reserves the right
to designate the location where the official Union pin may be worn.

 

N. Uniform Allowance

 

  1. Each year on the Flight Attendant’s anniversary date of hire the Company
will issue a check for one-hundred twenty-five dollars ($125.00) to each Flight
Attendant. The one-hundred twenty-five dollar ($125.00) payment may be included
in the Flight Attendant’s paycheck and such payment will be marked “uniform
allowance” on the pay stub.

 

  2. Effective the 1st of the month after date of ratification of this
Agreement, the payment shall be changed to a credit and shall be increased to
one-hundred fifty dollars ($150.00) a year to be applied to Flight Attendants on
their anniversary date of hire with the Company. Effective 12 months from the
previous increase, the credit shall increase to two hundred dollars ($200.00)
per year to be applied to Flight Attendants on their anniversary dates of hire
with the Company. Any unused credit will be carried over into the following
year.

 

O. Alterations

 

  1. The Company shall bear the cost of any alterations needed at the time of
fittings of the basic uniform or when there is a style change to a basic uniform
item.

 

  2. When a style change requires a uniform fitting, uniform fittings will be
available at the Flight Attendant’s domicile and the Company will endeavor to
provide fittings at a convenient airport location.

 

43



--------------------------------------------------------------------------------

SECTION 11

 

SENIORITY

 

A. Accrual

 

  1. Except as otherwise provided herein, seniority as a Flight Attendant shall
be based upon the length of service as a Flight Attendant with the Company.

 

  2. Seniority, longevity and active service begins to accrue the day after a
Flight Attendant’s successful completion of initial ground training.

 

  3. If two or more Flight Attendants complete initial training on the same
date, lot will determine relative seniority.

 

  4. Nothing contained in this Agreement shall modify the seniority or relative
seniority of any Flight Attendant, as it existed up until and including the day
prior to the ratification of this Agreement.

 

  5. Beginning on the date of ratification of this Agreement, once established,
the seniority and relative seniority position of a Flight Attendant on the
System Seniority List will not change unless specifically provided for in this
Agreement.

 

B. Probation

 

Flight Attendants shall be considered on probation beginning on the day after
successful completion of initial ground training until they have accrued 180
days of active service as a Flight Attendant. For purposes of this provision,
Flight Attendants will be considered to be in active service unless on sick
leave, furloughed, granted a leave of absence, or in another “no pay” status. If
a Flight Attendant’s probation is extended due to inactive service it will only
be extended by the number of elapsed calendar days the Flight Attendant was
inactive. Inactive periods of less than three (3) consecutive workdays will not
be counted. The Company will notify the affected Flight Attendant in writing
prior to the end of the 180 days of the reason for the extension and the
expected completion date of probation.

 

C. Posting and Protesting System Seniority List

 

  1. The Company shall post the System Seniority List on its bulletin boards at
all Flight Attendant domiciles and in electronic format as soon as possible.
This list shall be updated within thirty (30) days of each January 1 and July 1,
and all changes will be indicated. A copy of the seniority list will be provided
to the MEC President until such time as it is available electronically.

 

44



--------------------------------------------------------------------------------

  2. Flight Attendants shall be permitted a period of thirty (30) days after the
posting of the System Seniority List in which to protest in writing to the
Company any alleged omission or incorrect posting affecting their seniority,
except that when on vacation, leave of absence, furlough or sick leave they
shall protest any alleged omission or incorrect posting within thirty (30) days
after returning to flight duty.

 

D. Loss of Seniority

 

Termination of employment for any reason causes loss of seniority.

 

E. Transfer to Non-Flying or Supervisory Duties

 

  1. A Flight Attendant who transfers to a non-flying or supervisory/management
position related to Flight Attendant administration or Flight Attendant
management will retain and continue to accrue seniority while in such position.
Flight Attendants who transfer to a position unrelated to Flight Attendant
administration or Flight Attendant management will retain and continue to accrue
seniority for a period of twelve (12) months. After the twelve (12) months they
shall retain but not accrue seniority.

 

  2. The provisions specified in paragraphs E.1 above will become prospectively
effective on date of ratification of the Agreement.

 

  3. When persons described in sub part E.1 above return to online duty as
Flight Attendants, they shall be permitted to resume their status at their
domicile, if their seniority permits. If there is no vacancy, the Flight
Attendant may displace the most junior Flight Attendant at that domicile. The
most junior Flight Attendant so displaced may fill any vacancy. If no vacancy
exists, she/he may displace the most junior Flight Attendant on the system.

 

F. General

 

Except as provided elsewhere in the Agreement, seniority will govern bidding
rights, reduction in force, offered leaves of absence, recall after furlough,
vacation preferences, filling of vacancies, drafting, junior assignment, and
domicile assignments. Monthly bidding of flying shall be awarded by seniority at
each domicile.

 

45



--------------------------------------------------------------------------------

SECTION 12

 

LEAVES OF ABSENCE

 

A. General

 

  1. Absent written permission from the Company, Flight Attendants on leaves of
absence may not engage in employment as a flight attendant for another company
or engage in any employment adverse to the Company’s interests.

 

  2. Failure to return to work at the expiration of a leave of absence may
result in removal of the Flight Attendant’s name from the seniority list and
termination of employment.

 

  3. Except where specifically stated otherwise effective upon ratification of
this Agreement Flight Attendants on leaves of absence will (a) accrue seniority
for the duration of their leaves and (b) retain, but not accrue, longevity, for
the duration of their leaves.

 

  4. Upon return from leaves of absence, Flight Attendants will return to the
same domiciles and status to which assigned prior to the leaves, if their
seniority will hold that position.

 

  5. Except where specifically stated otherwise, Flight Attendants on paid
leaves of absence shall continue to participate in the Company’s insurance
programs on the same basis and cost as a working Flight Attendant. Flight
Attendants on an unpaid leave of absence for less than three months will be
eligible to continue their insurance benefits by paying the normal employee
share of the premium. For Flight Attendants with unpaid leave of over three
months, coverage, eligibility and benefits will be determined pursuant to the
provisions of COBRA.

 

  6. Except where specifically stated otherwise, Flight Attendants on leaves of
absence shall retain Company pass travel privileges.

 

  7. Flight Attendants on leaves of absence in excess of thirty (30) days must
provide the Company written notice of their intent to return to service in
accordance with the provisions of Section 5.B.2 and 3.

 

B. Personal Leave

 

Unpaid personal leaves of absence may be granted at the Company’s discretion on
a case by case basis. The Company and the Flight Attendant requesting a leave
will agree in writing upon the terms of the leave (i.e. length,
re-qualifications, return.) A Flight Attendant on a personal leave of absence
shall retain all pass privileges for the first fourteen (14) days.

 

46



--------------------------------------------------------------------------------

C. Bereavement Leave

 

  1. A Flight Attendant will be granted three (3) consecutive days off in the
event of a death in the Flight Attendant’s immediate family (i.e. spouse, life
companion, child, step child, parent, step parent, sibling, grandparent,
brother-in-law, sister-in-law, and parent-in-law).

 

  2. The Flight Attendant will be paid and credited for flights missed on those
three (3) days. A Reserve Flight Attendant will be paid and credited for reserve
days missed at the applicable rate for each day of leave.

 

  3. Upon request, the Company may agree to allow a Flight Attendant to extend
bereavement leave. The Flight Attendant, upon request, may utilize accrued
vacation.

 

  4. A Flight Attendant shall continue to accrue longevity.

 

D. Jury Duty / Company Witness

 

  1. Flight Attendants summoned to jury duty will provide the Company copies of
jury duty notices as soon as possible following receipt. Flight Attendants will
keep the Company apprised of jury duty status and will furnish documentation to
the Company to confirm the duration of jury duty.

 

  2. Flight Attendants will not suffer loss of pay due to jury duty and will
continue to accrue both seniority and longevity.

 

  3. Upon completion of jury duty, Flight Attendants will return to their
scheduled trips if feasible. If not feasible to return to these trips, Flight
Attendants may pick up trips from open time. Otherwise, they will be assigned
reserve for scheduled duty days.

 

  4. Where jury duty extends from one bid period to another, Flight Attendants
will bid for the new month and resume the schedule upon release from jury duty.

 

  5. Paragraphs 2-4 above also apply to Flight Attendants summoned to appear on
behalf of the Company as witnesses in legal proceedings.

 

E. Medical Leave

 

  1.

Flight Attendants who have completed their probationary period and who become
medically unable to perform assigned duties due to illness, injury,

 

47



--------------------------------------------------------------------------------

 

or other medical condition, will be granted medical leaves of absence for
periods not to exceed two (2) years. However, the granting of leave requests for
purposes of elective surgery or non-alcoholic drug treatment will be at the
discretion of the Company.

 

  2. Flight Attendants maybe required to provide doctor’s certificates each
thirty (30) days confirming the requirement of continued medical leave.

 

  3. Where medical leave results from a work-related illness or injury covered
by Workers’ Compensation, the Flight Attendant will continue to accrue both
seniority and longevity and will be eligible for all insurance benefits
including vacation and sick leave accrual.

 

  4. A Flight Attendant on an approved Medical Leave of absence shall retain all
pass privileges for the first fourteen (14) days. However, pass privileges
beyond fourteen (14) days shall be granted if the purpose of the travel is to
seek medical care.

 

  5. Flight Attendants temporarily unable to fly because of illness or injury,
but able and qualified to perform other functions within the Company, may be
offered non-flying positions until able to return to flying duties provided
that:

 

  (a) Flight Attendants, at their option, may accept or reject these offers.

 

  (b) Notwithstanding Paragraph 5(a) above; in cases of on-the-job injuries
where Flight Attendants are released to restricted or light duty, the Flight
Attendants may be required to perform such work, if available.

 

  (c) Flight Attendants performing restricted or light duty will not be allowed
access to confidential personnel files or other files containing information of
a personal or sensitive nature.

 

  (d) Flight Attendants performing restricted or light duty will retain all
employee benefits (e.g.; pass benefits, insurance).

 

  (e) Flight Attendants working on restricted or light duty in another
department will continue to accrue seniority and longevity and will be
considered active for all purposes.

 

F. Family Medical Leave

 

  1. Flight Attendants are not eligible for family medical leave until
completion of one (1) year of active service. After one (1) year of active
service, coverage, eligibility, and benefits will be determined in accordance
with the FMLA (Family and Medical Leave Act).

 

48



--------------------------------------------------------------------------------

  2. A Flight Attendant on FMLA shall retain all pass privileges for the first
fourteen (14) days. However, pass privileges beyond fourteen (14) days shall be
granted if the purpose of the travel is to seek medical care.

 

  3. Family medical leave may be used for the birth, adoption, or foster
placement of a child; or for the care of a child, spouse, or parent with a
serious health condition; or for the Flight Attendant’s own serious health
condition.

 

  4. Family medical leave is unpaid leave. However, Flight Attendants may elect
to utilize accrued vacation prior to being placed in unpaid status. Also, where
the leave is for a Flight Attendant’s own serious health condition, the Flight
Attendant will use accrued sick leave prior to being placed in unpaid status.

 

  5. If flight deck crew members receive FMLA benefits more favorable than the
law, then those more favorable provisions will be applicable to the Flight
Attendants.

 

G. Maternity Leave

 

  1. At the fourth (4th) month of pregnancy, a Flight Attendant must provide
certification from her doctor that she remains medically able to perform the
functions of her job.

 

  2. When medically unable to continue working, the Flight Attendant will
provide the Company certification from her doctor and will be placed on
maternity leave. During maternity leave, the Flight Attendant will be eligible,
at her option, to use accrued sick leave and vacation pay.

 

  3. If a Flight Attendant desires to continue flying after seven and one-half
(7-1/2) months of pregnancy, she must provide certification from her doctor that
continued flying will not affect her health or interfere with her ability to
perform the duties of a Flight Attendant.

 

  4. Flight Attendants will be allowed up to twelve (12) weeks of unpaid
maternity leave following the birth or adoption of a child. At the company’s
discretion, the Flight Attendant may be granted an extension to this leave
beyond the twelve week period. Flight Attendants desiring to take such leave
must submit a request in writing prior to the birth or adoption. This request
must indicate the duration of the leave requested.

 

  5. Flight Attendants required to miss work due to pregnancy will be treated
for pay and benefit purposes the same as any other Flight Attendant who must
miss work due to illness.

 

49



--------------------------------------------------------------------------------

  6. A Flight Attendant on maternity leave shall retain all pass privileges for
the first fourteen (14) days. However, pass privileges beyond fourteen (14) days
shall be granted if the purpose of the travel is to seek medical care.

 

H. Union Leave

 

  1. Upon request, subject to the staffing needs of the Company:

 

  (a) Flight Attendants elected or appointed to official positions with the
Union will be granted leaves of absence.

 

  (b) Up to four (4) Flight Attendants will be granted leaves of absence to
participate in Union activities, including contract negotiations with the
Company.

 

  2. Flight Attendants on Union leaves for an entire bid period may paper bid
and will be paid in accordance with Section 25-D of this Agreement, provided the
Company is reimbursed by the Union in accordance with Section 25-D of this
Agreement.

 

  3. Flight Attendants on Union leaves will continue to accrue both seniority
and longevity.

 

  4. Flight Attendants on Union leaves will retain the same pass travel benefits
as active employees.

 

I. Military Leave

 

  1. Upon request, Flight Attendants shall be granted unpaid leaves of absence
in accordance with the USERRA.

 

  2. Flight Attendants and their dependants will be eligible for pass benefits.

 

  3. Flight Attendants will continue to accrue longevity while on military
leave.

 

50



--------------------------------------------------------------------------------

SECTION 13

 

FURLOUGH AND RECALL

 

A. Furlough and Recall

 

  1. As soon as practicable, upon a decision to furlough or recall Flight
Attendants, the Company shall notify the MEC President. Such notification will
indicate the approximate number of Flight Attendants to be furloughed/recalled
and a list of the employees to be furloughed/recalled.

 

  2. In the event a reduction in personnel is required, a leave of absence or
time off without pay will be granted in seniority order to any Flight
Attendant(s) who request it prior to furloughing. Leaves and time off without
pay will be for a specified length of time. Flight Attendants will continue to
accrue longevity for pay purposes for up to one-hundred and eighty (180) days
when accepting a leave to prevent furlough.

 

  3. When it becomes necessary to furlough, Flight Attendants will be provided
fourteen (14) calendar days advance notice either in person or at the last
address on file with the Company, or pay in lieu thereof. The fourteen (14) days
notice will be waived if the furlough is caused by revocation of the Company’s
operating certificate, grounding of a substantial number of Company aircraft, a
work stoppage among AirTran employees, or an emergency which directly affects
AirTran’s operations.

 

  4. A furlough will be effected by reverse system seniority; however, a Flight
Attendant will be permitted to return from or to complete a trip out of
seniority.

 

  5. A Flight Attendant who is furloughed will continue to retain and accrue
seniority for a period of two (2) years, or the length of service as an AirTran
Flight Attendant, whichever is greater, up to a maximum of five (5) years, at
which time the Flight Attendant will be removed from the seniority list. The
Flight Attendant will not accrue longevity for pay purposes after a period of
one-hundred and eighty (180) days from the reduction in force or furlough date.

 

  6. A Flight Attendant furloughed for less than a month will lose no benefits.

 

  7. A Flight Attendant who is furloughed or accepts leave in lieu of furlough
shall have her/his insurance continued at Company expense for the first thirty
(30) days following such furlough or leave. Subsequently the Flight Attendant at
her/his option will be permitted to continue insurance at COBRA rates for the
duration of the furlough or leave.

 

51



--------------------------------------------------------------------------------

B. Recall

 

  1. Recall from furlough shall be in order of seniority. When all furloughed
Flight Attendants have been recalled and additional Flight Attendants are
needed, early recall from leave in lieu of furlough shall be in reverse
seniority order.

 

  2. Flight Attendants will be given as much notice as possible prior to recall
but shall receive written notice of recall no less than fourteen (14) calendar
days prior to the date they are scheduled to report for duty.

 

  3. Flight Attendants who have been furloughed for more than six (6) months may
decline recall once and will continue to retain and accrue seniority until
recalled a second time. The Flight Attendant will send her/his notice to decline
recall in writing to the Vice President of Inflight Service, or designee.

 

  4. Flight Attendants will notify the Company in writing within seven (7) days
after receipt of the notice of their intent to accept recall. Failure to respond
within the seven (7) day period will result in removal of the Flight Attendant’s
name from the seniority list.

 

C. General

 

  1. All furlough and recall notices shall be sent by certified mail, return
receipt requested, or delivered in person.

 

  2. A Flight Attendant shall promptly file any change of address with the Vice
President of Inflight Service, or designee, while on furlough.

 

  3. A Flight Attendant on furlough shall retain space available pass privileges
on the Company’s route system for one (1) month from the date of actual
furlough.

 

  4. A Flight Attendant on furlough will be paid at the time of furlough for all
accrued vacation. Such pay will be at the applicable pay rate the Flight
Attendant had at the time of furlough.

 

52



--------------------------------------------------------------------------------

SECTION 14

 

FILLING OF VACANCIES

 

A. Opening of New Domiciles

 

  1. When the Company opens a new base, the Company will as soon as practicable,
notify the MEC President as well as post a notice for a minimum of fourteen (14)
days in all domiciles and domicile co-terminals, to allow Flight Attendants to
submit a standing bid (for the new base) or amend their standing bid (to include
the new base), if they so desire. The posted notice will advise the date on
which the vacancies will be awarded, based upon the standing bids on file on
that date. The Company will award openings at a new base to Flight Attendants in
seniority order according to the standing bids on file. After the bidding period
has closed, the award will be made and posted in the domiciles and domiciles
co-terminals and Flight Attendants will be given no less than fourteen (14) days
from date of bid award to report to the new domicile.

 

  2. Flight Attendants who transfer to a newly established domicile will carry
their seniority to that new base.

 

  3. Permanent vacancies at a new base will begin on the first day of a new bid
period. The Company will offer lines of flying for bid in the new domicile.

 

B. Vacancies At An Existing Domicile

 

  1. Permanent vacancies at an existing domicile will be filled in seniority
order by Flight Attendants with a standing bid on file. A standing bid will
indicate a different domicile or domiciles to which the Flight Attendant desires
to transfer and may be submitted, amended or withdrawn at any time. If not
submitted, amended or withdrawn prior to a vacancy award, and a vacancy award
occurs, the award is final based upon the standing bid on file on the date of
the vacancy award. The Company will date and time stamp the receipt of each
standing bid and, upon request, provide the Flight Attendant with a copy of the
document after it has been dated and time stamped. Should the standing bid
process be automated, the Flight Attendant will be required to submit any bids
through the automated system. Once an award is made, based upon the standing
bids on file on the date of the award. Flight Attendants will not be permitted
to retroactively submit, amend or withdraw their standing bid. All standing bids
will only have a prospective effect from the date and time received by the
Company.

 

  2.

In the event vacancies are not filled through the standing bid process, (i.e.,
not enough standing bids on file), the Company may assign the most

 

53



--------------------------------------------------------------------------------

 

junior Flight Attendants or hire new Flight Attendants for the open vacancies
for that domicile.

 

  3. Once a transfer is effected upon the exercise of the standing bid
procedure, the transferred Flight Attendant will not be eligible to submit a
standing bid to another domicile for six (6) months from the effective date of
the transfer. This six (6) month restriction may be waived by the Company.

 

  4. A Flight Attendant with a standing bid on file will be expected to transfer
to a vacancy at an existing domicile when the transfer is awarded.

 

  5. Flight Attendants will be given no less than fourteen (14) days from date
of bid award to report to assignment.

 

  6. Flight Attendants who transfer to an existing domicile will carry their
seniority to that base.

 

  7. Once each month the Company will compare standing bids on file to determine
if there are reciprocal base transfer requests. When such reciprocal base
transfer requests exist, the Company will grant the transfer requests based upon
system seniority and notify the Flight Attendants of their new base and the
effective date of the new base assignment. Such transfers will not be considered
to be at Company request.

 

C. Closing of Domicile/Base Reduction

 

  1. When a domicile is closed or when Flight Attendants can no longer hold a
position at their domicile, they may exercise their seniority to bid a vacancy
at any domicile which the Flight Attendant’s seniority can hold. If no such
vacancy exists, the Flight Attendant can displace the most junior Flight
Attendant in the system.

 

  2. An involuntary move to another base occasioned by a base closing or base
reduction will be considered to be at Company request.

 

  3. The Company will notify the affected Flight Attendant in writing by mailing
a displacement notice at least twenty-one (21) days prior to the effective date
of the displacement. A copy will be provided to the LEC President.

 

  4. A Flight Attendant involuntarily displaced from a base by a reduction in
force or furlough shall be afforded an opportunity to fill subsequent open
vacancies at that base, in system seniority order, before any other Flight
Attendants not so displaced are given that opportunity. Once the opportunity is
afforded to the displaced or furloughed Flight Attendant, she/he is not entitled
to another priority opportunity to return to the base from which displaced.

 

54



--------------------------------------------------------------------------------

  5. A Flight Attendant who is involuntarily displaced from a domicile will not
be subject to the limitations imposed by paragraph B.3 above.

 

D. Temporary Vacancy

 

  1. A temporary vacancy will be posted for a bid with the current month bid
package. If there are no bids on the vacancy, the Company may assign the most
junior Flight Attendant available.

 

  2. A temporary assignment will be awarded or assigned for one month at a time.

 

  3. Lodging and per diem will be provided in accordance with Section 3 for the
entire month at the temporary domicile.

 

  4. The Company will provide deadhead transportation on a positive space basis
to and from the assignment.

 

  5. Temporary vacancies will be offered to Flight Attendants at domiciles which
have sufficient staff to allow the departure of a Flight Attendant without
causing additional temporary vacancies to be created.

 

  6. Flight Attendants who are awarded or assigned a temporary vacancy can
exercise their System Seniority to bid on the remaining lines after Flight
Attendants occupying permanent positions at the domicile have received bid
awards.

 

E. General

 

  1. If there are no successful bidders for a vacancy, the Company may assign
the most junior Flight Attendant to the vacancy. When there is a simultaneous
reduction of a base and the creation of new positions, which remain unbid, the
assigned Flight Attendant will be the most junior Flight Attendant at the
domicile being reduced.

 

  2. Subject to the needs of the service a Flight Attendant who transfers from
one base to another will retain previously awarded vacation period(s). When the
requirements of the service do not permit the Company to allow the transferring
Flight Attendant to take vacation(s) at the time previously awarded, the Flight
Attendant shall be permitted to take vacation at a mutually agreeable time prior
to the end of the vacation year.

 

  3. The assignment of newly hired Flight Attendants to their initial base
assignment shall not be considered to be at Company request. Once assigned to a
base, there shall be no restrictions on newly hired Flight Attendants related to
their ability to transfer to a different domicile. Newly hired Flight Attendants
may submit a standing bid at any time.

 

55



--------------------------------------------------------------------------------

SECTION 15

 

MOVING EXPENSES

 

A. For the purpose of relocating a Flight Attendant’s residence from her/his
previous domicile to her/his new domicile, the Company will pay a moving
allowance, “Company assisted paid move” of up to $1,200.00 to any Flight
Attendant who is transferred to a newly opened domicile, or to a Flight
Attendant who is required to transfer to a new domicile as a result of her/his
domicile being closed or reduced. A domicile will be considered a new domicile
for a period of three (3) bid periods or until the originally published staffing
requirements have been met, whichever occurs last, after the first flight
assignment starts in that domicile. The Company, upon request, will advance to
the Flight Attendant $500.00 against the total prior to the transfer. Failure to
provide the Company with adequate receipts will allow the Company to recoup part
or the entire $500.00 advance. If the Flight Attendant leaves the employment of
the Company without submitting adequate receipts, the Company will deduct the
unsubstantiated amount from the Flight Attendant’s final paycheck.

 

B. Flight Attendants who are successful initial bidder s to a newly established
domicile or who are required to transfer as a result of their domicile being
closed or reduced will receive one (1) round trip on a positive space basis at
no charge between the previous and new domicile.

 

C. Moving Days

 

  1. Flight Attendants who are changing domiciles as defined in paragraph A
above will be provided with up to four (4) consecutive days free from duty with
the Company to relocate from their previous domicile to their new domicile.

 

  2. Such Flight Attendants will provide the Manager of Crew Resources or
designee with a written request for specific moving days by the tenth (10th) of
the month prior to the month in which they wish to move. Moving day requests
will be awarded daily in seniority order. In the event the Company is unable to
grant the specific days requested, alternate days will be provided as near to
the days requested by the Flight Attendant as possible.

 

  3. Once the Company grants the moving days the Flight Attendant cannot be
rescheduled to work on those days unless mutually agreed to by the Flight
Attendant and the Manager of Crew Resources or designee.

 

  4. The minimum monthly guarantee will not be affected by the adjustment to
permit moving days.

 

56



--------------------------------------------------------------------------------

D. The Company’s obligation for a paid move, including moving days, to the new
domicile will terminate if not used within three (3) months commencing with the
Flight Attendant’s first flight assignment at the new domicile. Receipts
supporting claims for moving allowances must be filed within forty-five (45)
days after the date of the move.

 

E. Except for Flight Attendants transferring to a new domicile as specified in A
above, Flight Attendants awarded vacancies at a different domicile pursuant to
their standing bid, new hire Flight Attendants and Flight Attendants making
voluntary transfers to a different domicile shall pay their own moving expenses.

 

57



--------------------------------------------------------------------------------

SECTION 16

 

MISSING, INTERNMENT, PRISONER AND HOSTAGE BENEFITS

 

A. A Flight Attendant, who, while engaged in the course of duties for the
Company, is interned, captured, held as a prisoner or hostage, by a group or
individual shall have all benefits, including compensation continued without
interruption. The Flight Attendant so affected will be paid in accordance with
the option selected in paragraph B below on a monthly basis, with compensation
being based upon the average of the Flight Attendant’s previous three (3) months
W2 earnings. The Flight Attendant shall continue to retain and accrue seniority
during any such period. The time, during which a Flight Attendant is interned,
captured, held as prisoner or hostage shall be considered service with the
Company for all purposes, including but not limited to FMLA eligibility, sick
leave and vacation accrual. Compensation and benefits will continue until the
Flight Attendant is released or confirmed dead. Upon death, all normal death
benefits are payable as provided herein.

 

B. The monthly compensation allowable under this Section to a Flight Attendant
interned, captured, held prisoner or hostage shall be, at the option of the
Flight Attendant: (1) credited to the Flight Attendant on the books of the
Company and thereafter held for her/his account without interest, or (2)
disbursed by the Company to the person or persons designated by the Flight
Attendant for that purpose. The Company shall require each Flight Attendant to
execute and deliver to the Company a written direction showing to whom payments
are to be made on a form which shall be prepared by the Company.

 

58



--------------------------------------------------------------------------------

SECTION 17

 

INSURANCE

 

A. Insurance shall be provided to the Flight Attendants under the same
conditions as it applies to any craft or class of employees employed at the
Company. Short-term disability shall be provided to the Flight Attendants under
the same conditions as it applies to any craft or class of employees as the
Company, should such a program be adopted.

 

59



--------------------------------------------------------------------------------

SECTION 18

 

RETIREMENT

 

A. Flight Attendants 401(k) Savings Plans

 

  1. Eligibility for participation will begin after six (6) months of service.

 

  2. Employees will be allowed to contribute up to the maximum allowable under
IRS regulations.

 

  3. The Company will match ten (10) percent of the first fifteen (15) percent
contributed by the employee.

 

  4. Employees will become immediately vested in their contributions to their
401(k) plan, and will become vested in the Company’s matching contributions upon
completing three (3) years of employment with the Company.

 

  5. Effective July 1, 2005 the Company will amend the provisions of the current
Flight Attendants 401(k) Savings Plan as follows:

 

  (a) For employees with more than four (4) years of service as a Flight
Attendant, the Company will match twenty (20) percent of the first fifteen (15)
percent contributed by the Flight Attendant.

 

  (b) For employees with more than seven (7) years of service as a Flight
Attendant, the Company will match thirty (30) percent of the first fifteen (15)
percent contributed by the Flight Attendant.

 

  (c) For employees with more than ten (10) years of service as a Flight
Attendant, the Company will match forty (40) percent of the first fifteen (15)
percent contributed by the Flight Attendant.

 

60



--------------------------------------------------------------------------------

SECTION 19

 

GRIEVANCES

 

A. General

 

Grievance procedures set forth below shall be applicable to disputes between the
parties arising from the terms and conditions of the employment relationship or
out of the interpretation or application of the terms of this Agreement.

 

  1. All grievances will include a short concise statement of the facts out of
which the grievance arose, the name and employee number of the Flight Attendant
involved, a reference to the provisions of this Agreement that were allegedly
breached, and the request for relief.

 

  2. All written notifications must be delivered in person or by certified mail,
return receipt requested, or express delivery, provided that such method can
provide proof of receipt.

 

  3. All time limits in this Section may be extended, in writing, by mutual
agreement.

 

  4. If desired, a Flight Attendant has the right to a representative of choice
at any stage of this grievance procedure.

 

  5. Where a Flight Attendant is chosen to act as the representative of or a
witness for another Flight Attendant, this Flight Attendant will be given a
leave of absence for a time sufficient to permit appearance as such
representative or witness, operations permitting. If operations do not permit a
necessary witness or representative to be present, the Company will reschedule
the hearing.

 

  6. Witnesses and representatives who are employees of the Company shall
receive transportation in accordance with applicable pass travel policies.

 

  7. If any decision made by the Company under the provisions of this Section is
not appealed by the Union within the time limit prescribed for such appeal, the
decision of the Company shall become final and binding. If the Company fails to
hold a hearing or render a decision within the time limit prescribed, the
grievance shall be considered denied and the grievance shall proceed to the next
step.

 

  8. All appeal submissions to the System Board of Adjustment shall be made in
conformity with Section 20, Paragraph E, of this Agreement.

 

61



--------------------------------------------------------------------------------

B. Non-Disciplinary Grievances

 

  1. Prior to the filing of a grievance, the Flight Attendant (or Flight
Attendants) or a Union representative shall discuss the matter with her/his
supervisor in an effort to resolve it.

 

  2. Written grievances must be submitted to the Director-Inflight Service, or
designee, within thirty (30) calendar days after the Union reasonably would have
had knowledge of the facts upon which the grievance is based. A hearing must be
held within ten (10) business days after receipt of the written grievance. The
Director-Inflight Service, or designee, will give her/his decision in writing to
the Union with a copy to the grievant(s) within ten (10) business days after the
conclusion of the hearing.

 

  3. If the decision in Paragraph 2 above is not satisfactory to the Flight
Attendant, it may be appealed by the Union to the System Board of Adjustment
within thirty (30) calendar days after the aggrieved Flight Attendant’s receipt
of the decision.

 

C. Grievances Pertaining to Discipline and Discharge

 

  1. Flight Attendants who have completed probation may not be disciplined or
discharged except for just cause.

 

  2. When a Flight Attendant is requested to meet with management, she/he shall
be advised that she/he has a right to Union representation. Notices pertaining
to disciplinary matters are to alert Flight Attendants of the substance of the
allegations of misconduct.

 

  3. Flight Attendants will be notified in writing of discharge or disciplinary
time off. The charges will be written in precise terms.

 

  4. A Flight Attendant so disciplined or discharged will be granted a hearing
provided the Union or the Flight Attendant files a written request for hearing
with the Director-Inflight Service, or designee, within ten (10) business days
from the date the Flight Attendant received written notice of such discipline or
discharge.

 

  5. Such hearing shall be held before the Director-Inflight Service, or
designee, within ten (10) business days of the date she/he received the written
request for a hearing.

 

  6.

When it is mutually agreed that a stenographic report is to be taken of the
hearing in whole or in part, the cost will be borne equally by both parties to
the dispute. In the event it is not mutually agreed that a stenographic report
of the proceedings be taken, any stenographic report taken of such hearing made
by either of the parties to the dispute shall be furnished to

 

62



--------------------------------------------------------------------------------

 

the other party, upon request, provided that the cost of such stenographic
record so requested shall be borne equally by both parties.

 

  7. Within ten (10) business days after the close of such hearing, the Company
shall announce its decision in writing and furnish the Flight Attendant and the
Union a copy thereof.

 

  8. If the decision in Paragraph 7 above is not satisfactory to the Flight
Attendant, it may be appealed by the Union to the System Board of Adjustment
within thirty (30) calendar days after receipt of the decision by the aggrieved
Flight Attendant.

 

  9. Nothing in this Section shall be construed as extending a right of hearing
related to discipline and discharge of Flight Attendants during their
probationary period.

 

  10. Flight Attendants may be held out of service pending investigations or
hearings under this Section. Flight Attendants will be ineligible for pass
travel benefits while held out of service, except to attend meetings pertinent
to the investigation or hearing or to return to the location of their primary
residence. Where exonerated, Flight Attendants’ personnel records will be
cleared of any charges and they will reinstated with full seniority and with pay
for time lost equal to what they would have ordinarily earned had they remained
in service.

 

  11. No written material relating to disciplinary proceedings may be placed in
any Flight Attendant’s file until it has been initialed by the Flight Attendant
concerned. In initialing this material, the Flight Attendant is merely
acknowledging receipt and is in no way admitting fault.

 

  12. Any derogatory information placed in a Flight Attendant’s file will be
removed after a period of not more than twelve (12) months, providing no other
related incidents occur within that twelve (12) month period.

 

  13. FAA, discrimination (e.g., sexual harassment), or other government-related
documents may be kept in a Flight Attendant’s file longer than twelve (12)
months, but in no case may this information be kept in a Flight Attendant’s file
longer than the time period required by the FAA or other government entity.

 

  14. With a Flight Attendant’s written consent, a Union representative may
review a Flight Attendant’s personnel file(s) in coordination with the Inflight
Office. The review of the file will be accomplished during Inflight Supervisor
office hours.

 

  15. If the Company schedules a meeting with a probationary Flight Attendant
for possible termination, the probationary Flight Attendant may have another
employee or a Union representative accompany her/him to serve as a witness. Such
meetings will not be unreasonably delayed to permit a witness to be present.

 

63



--------------------------------------------------------------------------------

SECTION 20

 

SYSTEM BOARD OF ADJUSTMENT

 

A. In compliance with Section 204, Title II of the Railway Labor Act, as
amended, there is hereby established a System Board of Adjustment for the
purpose of adjusting and deciding disputes which may arise out of grievances or
under the terms of any Agreement which are properly submitted to it. The Board
shall be known as “AirTran Airways, Inc. Flight Attendant System Board of
Adjustment,” hereinafter referred to as the “Board”.

 

B. The Board shall consist of three (3) members, one (1) of whom shall be
appointed by the Union, one (1) by the Company, and one (1) neutral member,
selected in accordance with this Section. With the exception of neutrals, all
adjustment board members will be employees of AirTran.

 

C.

   1.    Appointments of members of the Board shall be made by the respective
parties within thirty (30) days from the date of the signing of this Agreement
for a term of two (2) years or until their successors have been duly appointed.
Said appointees shall meet in the city of Atlanta, Georgia within forty-five
(45) days from the date of the signing of this Agreement, and shall organize and
select a Chairperson (Union appointee in even numbered years) and Vice
Chairperson (Company appointee in even numbered years), both of whom shall be
members of the Board. The Board shall designate one (1) to act as Chairperson
and one (1) to act as Vice Chairperson. Each officer so elected shall serve for
the remainder of the then calendar year or until the successor has been duly
selected.

 

  2. The office of the Chairperson shall be filled and held alternately by a
Union member of the Board and by a Company member of the Board. When a Union
member is Chairperson, a Company member shall be Vice Chairperson, and vice
versa. The Chairperson, or in her/his absence, the Vice Chairperson, shall
preside at meetings of the Board and at hearings and shall have a vote in
connection with all actions taken by the Board.

 

D. The Board shall consider any dispute submitted to it by the President of the
Union or designee or by the Chief Executive Officer of the Company or designee
when such dispute has not been previously settled in accordance with the terms
provided in this Agreement. The jurisdiction of the Board shall not extend to
proposed changes in hours of employment, rates of compensation, or working
conditions.

 

64



--------------------------------------------------------------------------------

E.

   1.    All disputes properly submitted to the chairperson of the Board must be
in writing with a copy to the Vice Chairperson and must be submitted within
thirty (30) days after receipt of the final decision by the highest Company
official to hear the dispute. The submissions to the Board must include:

 

Question or questions at issue;

 

Statement of facts;

 

Position of Flight Attendants and remedy requested; and

 

Position of Company and remedy requested.

 

  2. When possible, joint submissions should be made, but if the parties are
unable to agree upon a joint submission, then either party may submit the
dispute and its position to the Board. No matter shall be considered by the
Board which has not first been handled in accordance with the appeals provisions
of this Agreement.

 

  3. Unless the Company and the Union agree upon a combination of cases to be
presented to the Board, each case presented will be treated as a separate case.

 

F. After a dispute has been submitted to the System Board and prior to
scheduling the arbitration hearing, the Company and the Union shall by mutual
agreement schedule sessions for the purpose of discussion and resolution of
grievances. In disciplinary cases, a settlement is subject to the prior approval
of the Grievant. These “settlement discussions” shall, at a minimum occur once
each calendar quarter (no later than the fourth week of each quarter), or more
often as otherwise agreed.

 

  1. Both the Union and the Company will select its representatives to attend
these “Settlement Discussions”.

 

  2. All settlements shall be reduced to writing and executed by the respective
parties. All such settlements shall then be final and binding on the Company,
the Union, and all affected Flight Attendants.

 

G. Unless extended by agreement of the parties, at any time within 180 days
following the submission of a dispute to the System Board in accordance with E.1
above, either the Union or the Company may request a panel of seven (7)
arbitrators from the Nation Mediation Board. Such request may occur prior to,
during, or subsequent to settlement discussions pursuant to F of this Section.

 

H. When settlement discussions have not produced a settlement, the Company and
the Union may agree upon the selection of a neutral member of the Board. If no
agreement can be reached, then the parties shall use the panel of seven(7)
neutrals provided by the National Mediation Board. Within fifteen (15) days
following receipt of the list, the parties will alternately strike a name from
the list until one (1) name remains which will be designated the neutral. The
Union shall strike first.

 

I.

   1.    Flight Attendants and the Company shall have the right to be
represented at Board hearings by such person as they may choose and designate.

 

65



--------------------------------------------------------------------------------

  2. Evidence may be presented either orally, in writing, or both.

 

  3. The Board may, by a majority vote, summon any witnesses who are employed by
the Company and who may be deemed necessary by the parties to the dispute, or by
either party, or by the Board itself.

 

  4. The number of witnesses summoned at any one time shall not be greater than
the number which can be spared from the operation without interference with the
operation of the Company.

 

J. A majority vote of the members of the Board shall be competent to reach a
decision. Decisions of the Board properly referable to it shall be final and
binding.

 

K. Board members will be free to discharge their duty in an independent manner
without fear that their relations with the Company or Union may be affected in
any manner by any action taken in good faith in their capacity as a Board
member.

 

L. The System Board shall maintain a complete record of all matters submitted to
it for consideration. Further, the Board shall maintain a complete record of all
findings and decisions made by it.

 

M. When it is mutually agreed that a stenographic report is to be taken of any
hearing, the cost will be borne equally by both parties to the dispute. In the
event it is not mutually agreed that a stenographic report of proceedings will
be taken, any transcript made by either of the parties shall be furnished to the
other party upon request, provided that the cost of such written record so
requested shall be borne equally by both parties to the dispute.

 

N. The expenses and reasonable compensation of the neutral member will be borne
equally by the parties. Each of the parties will assume the compensation, travel
expense, and other expenses of the Board members selected by it and the
witnesses called by it. Board members and a reasonable number of witnesses who
are employees of the Company will be granted free positive space transportation
over the lines of the Company consistent with Company policy limitations, to the
point at which they must appear as witnesses and return, to the extent permitted
by law.

 

66



--------------------------------------------------------------------------------

SECTION 21

 

GENERAL

 

A. A personnel file will be maintained for each Flight Attendant. Files shall
contain all reports and written orders issued to the Flight Attendants, and all
regulatory proficiency checks and other documents affecting a Flight Attendant’s
employment relationship with the Company. Training files will be maintained at
the Company headquarters or at other designated locations as appropriate. Upon
written request of the Flight Attendant, these files are available for
inspection by the Flight Attendant, or authorized representative, and may be
copied upon written request, at the expense of the employee.

 

B.   

  1.    Flight Attendants who have suffered physical or mental problems
resulting from an accident, incident or hijacking in the course of their
employment, at their option, will receive consideration for a position elsewhere
in the Company.

    

  2.    In the event of an accident or incident involving an aircraft crewed by
AirTran Airways Flight Attendants, the Company shall notify the Union Air Safety
Committee Representative of the event. In the event of resulting fatalities or
serious injury, the Company shall make every effort to notify the Flight
Attendant’s family.

    

  3.    In the event of an accident or incident as defined by the FAA, the
Company will pay the injured Flight Attendant(s) the difference between the
Workers’ Compensation pay and their average monthly compensation for the last
six months (85 hours if the Flight Attendant has not been employed for six
month) for up to six (6) months.

    

  4.    The Company shall provide Flight Attendants who have suffered physical
or mental problems resulting from an accident, incident, or hijacking, in the
course of their employment a positive space pass, service charge waived, on the
next available flight to the Flight Attendant’s home or domicile.

    

  5.    If the Company requests Flight Attendants to participate in an official
capacity (confirmed by the NTSB) in an aircraft accident investigation involving
Company aircraft, the Flight Attendants will do so without loss of pay.

C.   

  1.    The Company shall hold harmless, indemnify and provide legal counsel for
Flight Attendants named as a defendant or subpoenaed as a witness by a claimant
in legal proceedings arising out of the Flight Attendants’ performance of their
duties, except where such conduct by a Flight Attendant in the performance of
her/his duties is determined to be willful or wanton or gross negligence.

 

67



--------------------------------------------------------------------------------

  2. When Flight Attendants are removed from a flight or flights for the purpose
stated above, they shall be paid and credited for what they normally would have
earned, plus actual expenses incurred. If the above occurs on a day(s) off, that
Flight Attendant will be paid and credited four (4) hours per day.

 

D. Flight Attendants shall not be responsible for the performance of aircraft
grooming duties such as sweeping the aircraft, stowing magazines in seat
pockets, cleaning tray tables, removing garbage from the aircraft or for
cleaning up the emissions of passengers’ air sickness at any station. However, a
Flight Attendant’s normal duties include tidying of the aircraft during flight
and neatness of the aircraft galley and service items.

 

E. The Company shall render all possible assistance in obtaining transportation
for an ill, injured or deceased Flight Attendant and the immediate family of the
Flight Attendant.

 

F. Passes and Reduced Rate Travel

 

  1. It is agreed that the pass transportation regulations as established by the
Company policy, and in effect at the signing of this Agreement, will apply to
all Flight Attendants. The pass program may change, but under no circumstances
would Flight Attendant privileges be less than the general population of
employees. It is further agreed that any additional pass entitlements, within
the control of the Company, extended to any other represented employee group
during the term of this Agreement will also be extended to Flight Attendants.

 

  2. A Flight Attendant in any of the following categories shall be granted
passes and reduced rate transportation on and off line pursuant to the Company
pass policy:

 

  a. An active Flight Attendant;

 

  b. A furloughed Flight Attendant in accordance with Section 13, Furlough and
Recall.

 

  c. A Flight Attendant on Leave of Absence in accordance with Section 12, Leave
of Absence.

 

  d. A Flight Attendant on Union leave of absence.

 

  3.

Members of a Flight Attendant’s immediate family shall be granted passes and
reduced rate transportation on and off line according to the AirTran

 

68



--------------------------------------------------------------------------------

 

Airways pass policy. For purposes of this Section, immediate family is defined
as spouse/designated companion, children and parents.

 

  4. The spouse/designated companion (up until she/he may remarry/have another
companion) and dependent children (up to age 21), of a Flight Attendant who dies
while employed by the Company due to an on duty accident or on the job injury
will be entitled to on line passes on the same basis as an active Flight
Attendant. The spouse/designated companion and dependent children of a Flight
Attendant who dies while employed by the Company for reasons not associated with
an on duty accident or an on the job injury will be entitled to on line passes
as provided for in Company pass policy, which shall be the same as applicable to
the general population of employees.

 

  5. Active Flight Attendants with at least one (1) year of service will have
the ability to prepay for up to six (6) buddy/guest passes in advance by payment
of the appropriate charges. Flight Attendants will have the ability to arrange
for the use of prepaid buddy/guest passes by calling Reservations or utilizing
such other electronic procedures as may be instituted and will not have to
submit separate written requests to the Pass Department.

 

  6. Interline pass opportunities, including tours, cruises, and similar reduced
rate opportunities will be made available to Flight Attendants on the same basis
as they are made available to the general population of employees.

 

G. Flight Attendant Mail Boxes

 

The Company shall provide a mailbox for Flight Attendants in their domicile.

 

H.   

  1.    The parties agree that the Union and the Company will not discriminate
with respect to any individual covered by this Agreement based upon disability,
race, religion, sex, color, creed or national origin. They will also comply with
the provisions of the Age Discrimination Act and the Americans with Disabilities
Act and any state or national law pertaining to sexual preference.

    

  2.    No employee covered by this Agreement will be interfered with,
restrained, coerced or discriminated against because of membership in the Union
or engaging in lawful Union activities.

 

I. Except in instances of willful misconduct, Flight Attendants shall not be
required to pay for damage to company property.

 

J. Any deviation from this Agreement may be made by mutual agreement between the
Company and the Union. Such mutual agreement must be in writing and signed by
the appropriate officials of the parties thereto.

 

69



--------------------------------------------------------------------------------

K. The Company will administer its Attendance Policy for Flight Attendants and
other policies affecting Flight Attendants in a non-discriminatory and equitable
manner.

 

L. Jump Seat

 

  1. The cabin jumpseat, when available on any Company flight will be available
to all Flight Attendants on the Master Flight Attendant Seniority list in
accordance with all applicable regulatory rules and Company policies.

 

  2. The MEC President/designee may recommend to the Company reciprocal jumpseat
arrangements with other carriers.

 

  3. The Company shall maintain a list of other companies who offer reciprocal
jumpseat privileges.

 

  4. Available cabin jumpseats (i.e., not being used for Company business) will
be filled in accordance with the following priorities:

 

  a. AirTran Airways Flight Attendants covered by this Agreement in seniority
order up to one (1) hour prior to scheduled departure. Within one (1) hour of
scheduled departure, the jumpseat will be awarded on a first-come, first-serve
basis.

 

  b. Other AirTran Airways employees authorized by the Company to occupy a cabin
jumpseat.

 

  c. Flight Attendants from other carriers with a reciprocal cabin jumpseat
agreement with the Company, on a first-come, first-serve basis.

 

  5. Flight Attendants from other airlines may not ride on the actual jumpseat
unless authorized by the Company. In no case should a Flight Attendant from
another airline bump an AirTran Airways Flight Attendant from the jumpseat.
Additional Cabin Jumpseat riders from other airlines shall be permitted to
occupy passenger seats, if available, by paying the appropriate monetary charge.

 

  6. Cabin jumpseat forms may only be utilized for one (1) cabin jumpseat rider
on each flight.

 

  7.

Flight Attendants will not be required to wear their uniform while occupying the
Flight Attendant jumpseat when traveling for personal

 

70



--------------------------------------------------------------------------------

 

reasons provided the Flight Attendant conforms to the Company’s dress code for
pass riders and the Company identification badge is worn above the waist and is
visible at all times.

 

M. Domicile Facilities/Equipment

 

  1. Within 90 days following the effective date of this Agreement, the Company
shall designate a location at the ATL base, as convenient to the Crew Lounge as
possible, for the Flight Attendants to leave their travel bags and totes when on
duty and transiting the base.

 

  2. Within 120 days following the effective date of this Agreement, the Company
shall provide a quiet location for Flight Attendants to relax while transiting
the ATL base.

 

N. Catering Duties

 

At online stations, the Company shall arrange for catering supplies and/or
promotional items to be stowed on the aircraft. When Flight Attendants request
additional catering supplies near departure time, they will assist in the
stowage of such catering materials.

 

O. PEGASUS CHECK-OFF

 

  1. The Company shall deduct a monthly contribution to the Union’s Pegasus
Project from the pay of each Flight Attendant who voluntarily authorizes such
contributions on the forms provided for that purpose by the Union (referred to
herein as “Check-Off Forms”).

 

  2. The language of the form shall be as follows:

 

To: AirTran Airways:

 

I hereby authorize and direct the Company to deduct $                      out
of my gross earnings per paycheck and to remit that amount to the Association of
Flight Attendants’ Pegasus Fund.

 

This authorization is voluntarily made based on my specific understanding that:

 

The signing of this authorization and the making of this voluntary contribution
are not conditions of membership in the Union or employment of my employer;

 

Any guideline amount suggested by a specific fund or its representatives is only
a suggestion and I may contribute more or less and will not be

 

71



--------------------------------------------------------------------------------

favored or disadvantaged by the Union for doing so;

 

I may refuse to contribute without reprisal; and Pegasus, which is connected
with the Association of Flight Attendants-CWA, shall use the money it receives
solely for its intended purposes.

 

This authorization shall remain in full force and effect until revoked in
writing by me, pursuant to the provisions of the Agreement between AirTran
Airways, Inc., and the Association of Flight Attendants-CWA.

 

Name

 

File Number

 

Signature

 

Date

 

  3. All Check-Off Forms will be submitted through the MEC President who will
forward the original signed copy to the Company. A properly executed Check-Off
From, filed before and received by the Company prior to the 10th of any month
will become effective the 1st of the following month. Illegible or improperly
executed forms will be returned to the MEC Office.

 

  4. Any notice of revocation as set forth in the Check-Off Form must be in
writing, signed by the Flight Attendant and delivered by certified mail to the
Company with a copy to the MEC President. Check-Off Forms and notices received
by the Company will be date-stamped on the date received and will constitute
notice to the Company as of the date received and not when mailed. Such notices
received by the Company and date-stamped by the 10th of any month will become
effective the 1st of the following month.

 

  5. Deduction of a Flight Attendant’s contribution shall be made each month
provided there is sufficient balance due the Flight Attendant at the time after
all other deductions authorized by the Flight Attendant or required by law
(including money claims of the Company and the Credit Union) have been
satisfied. The Company will remit all contributions pursuant to outstanding and
unrevoked Check-Off Forms, within ten (10) days of the date of the deduction, to
the Pegasus Fund, c/o The Association of Flight Attendants-CWA, AFL-CIO, 501
Third Street, N.W, Washington, DC 20001, together with a list of the names of
contributing Flight Attendants and the amount of their contributions.

 

  6.

A Flight Attendant who has executed a Check-Off Form and (1) who

 

72



--------------------------------------------------------------------------------

 

resigns from the Company; (2) who is laid off; or (3) is otherwise terminated
from the employ of the Company shall be deemed to have automatically revoked
her/his assignment within a reasonable time period following the date of such
action. If she/he (1) is rehired; (2) recalled; or (3) reemployed, further
deductions of Pegasus Fund contributions will be made only upon execution and
receipt of another Check-Off Form.

 

  7. It will be the Union’s responsibility to verify apparent errors in
deduction of Pegasus Fund contributions before contacting the Company Payroll
Department.

 

  8. AirTran Airways, Inc. shall be held harmless and indemnified by the Union
for any claims, which may be made by the Flight Attendant(s) by virtue of the
wrongful or incorrect application of any of the terms of this Subsection.

 

P. Drug and Alcohol Tests

 

  1. Drug and alcohol tests will be conducted in accordance with the applicable
FAA and DOT regulations and the Company’s FAA Anti-Drug and Alcohol Testing
Programs.

 

  2. A Flight Attendant will be notified of a random drug and/or alcohol test
while on duty, and such testing will not be considered a part of any required
FAR rest period.

 

  3. A Flight Attendant, who is removed from a trip for the administration of a
drug and/or alcohol test will be paid and credited as per Section 2.L, provided
the test results are negative.

 

  4. In the event of a confirmed positive drug test result, and not later than
72 hours after receipt of notice of a confirmed positive test result (or a later
time if documented to the MRO that the delay was beyond the Flight Attendant’s
control) a Flight Attendant may request that the Medical Review Officer (“MRO”)
arrange for testing of the second split specimen that resulted in the confirmed
positive test result. The Company will pay the cost of any subsequent testing of
the split sample and such cost will be payroll deducted. If the Flight
Attendant’s primary sample tests positive, the Flight Attendant may elect to
have the Company direct the laboratory to forward the second sample to any
laboratory of her/his choice that is certified to perform such examinations in
accordance with the applicable federal regulations. In determining if a test
result is positive, the Medical Review Officer will have access to the results
of both samples. If the second sample fails to confirm the primary sample result
the entire test will be considered to be negative.

 

73



--------------------------------------------------------------------------------

  5. A Flight Attendant will only have to submit to a reasonable cause drug
and/or alcohol test when two (2) or more Supervisors/Managers (one (1) of whom
is trained in detection of the symptoms of possible prohibitive drug/alcohol
use) shall substantiate and concur in the decision to test the Flight Attendant
who is reasonably suspected of drug/alcohol use.

 

Q. Rules Governing Deadhead

 

Flight Attendants will have positive space “must ride” pre-assigned seats as
follows:

 

  1. Flight Attendants will be listed in the reservation system and may call
Crew Scheduling to obtain the record locator.

 

  2. Window or aisle seats in the forward most Section of the cabin at the time
of pre-assignment.

 

  3. Flight Attendants will be upgraded to Business Class should seats be
available at departure time.

 

  4. Deadheading Flight Attendants shall not be required to occupy a jumpseat.

 

  5. Scheduled deadheads performed at the end of a pairing for the purposes of
returning a crew to their domicile will be scheduled on the first scheduled
flight.

 

R. L-One Program

 

  1. The L-One crew position shall be designated as such in the monthly bid
package and the Flight Attendant awarded such position shall perform the duties
of the L-One crew position.

 

  2. Flight Attendants who have successfully completed the service training for
the L-One position will be given preference for the L-One line position if they
bid it in the monthly bid.

 

  3. If the Flight Attendant awarded the position is not available, then the
L-One position for that flight(s) shall be determined by the seniority of the
Flight Attendants on the crew, with the most senior having the first option. The
Flight Attendant accepting the position will provide the Company office at the
earliest practical time the name of the Flight Attendant fulfilling the L-One
position. She/he shall receive the appropriate L-One override for the pairing.
No more than one Flight Attendant shall receive the L-One override pay for any
flight segment.

 

  4. A Flight Attendant previously trained as a Lead Flight Attendant as of the
date of signing this Agreement may continue to be in the L-One Program.

 

74



--------------------------------------------------------------------------------

  5. A Flight Attendant who is not trained as a Lead as of the date of signing
this Agreement may apply to the Company to be in the L-One Program.

 

  6. If there is not an L-One program in effect, then there will be a Lead
Flight Attendant (L-1 Flight Attendant) receiving appropriate pay for such
position.

 

S. Language Qualification

 

If the Company requires language qualification for any flying, or determines
that a Language Program is necessary, the Company and the Union agree to
negotiate pay, guidelines, and scheduling rules to apply to all flights
requiring a language qualified Flight Attendant. Negotiations will begin as soon
as practicable after notification. The parties agree to make every effort to
reach agreement in direct negotiations. If an agreement has not been reached
within either 30 days of the first negotiating session, or within 45 days of the
date of notification, the parties agree to submit all open issues related to
language qualification to expedited interest arbitration in accordance with
Section 20 of this Agreement. Nothing in this paragraph is intended to restrict
implementation of the language qualifications pending final agreement with the
Union or an arbitration decision. Any amendments to pay will be retroactive to
the first flight requiring language qualification.

 

75



--------------------------------------------------------------------------------

SECTION 22

 

NO STRIKE/NO LOCKOUT

 

A. The Company, the Union and the employees represented by the Union shall not
engage in, encourage, threaten, or assist any strike, slowdown or other
restriction or interruption of work during the term of this Agreement and until
the exhaustion of the procedures under the Railway Labor Act. Any such
prohibited activity, including unfair labor practice strikes, sympathy strikes
or any refusal to cross any picket line to perform work or refusal to handle or
perform work on any aircraft or aircraft parts because of any labor dispute,
even though not initiated or countenanced by the Union, shall be construed to be
an essential violation of this Agreement. Any employee engaging in such activity
shall be subject to selective discipline up to and including discharge.

 

B. It is agreed that the Union, its representatives, officers, stewards and/or
other officials are charged with an affirmative duty to maintain this Agreement
and shall immediately take all reasonable and necessary steps to prevent or stop
such illegal acts as quickly as possible. It is understood and agreed that the
Union officers and stewards may be held to a higher standard of discipline in
the event that they violate or do not comply with this Section. Such discipline,
up to and including discharge, shall be presumed to be for just cause.

 

C. The Union and the employees agree that during the term of this Agreement and
until the exhaustion of the procedures under the Railway Labor Act, they shall
not engage in any hand billing, picketing or boycott of any secondary employer.

 

D. The Company shall not engage in any lockouts during the term of this
Agreement and until the exhaustion of the procedures under the Railway Labor
Act.

 

76



--------------------------------------------------------------------------------

SECTION 23

 

SAVINGS CLAUSE

 

A. Should any part hereof or any provisions herein contained be rendered or
declared invalid by reason of any existing or subsequently enacted legislation
or by any decree of a court of competent jurisdiction, such invalidation of such
part or portion of this Agreement shall not invalidate the remaining portions
hereof, and they shall remain in full force and effect.

 

77



--------------------------------------------------------------------------------

SECTION 24

 

DEFINITIONS

 

A. “Trip” means the combination of two or more flights originating from and
terminating at the Flight Attendant’s domicile including deadheading.

 

B. “Duty time” shall mean all time that a Flight Attendant is on duty from the
time the Flight Attendant is scheduled to report or when she actually reports,
whichever is later and ending fifteen (15) minutes after the conclusion of
his/her flight or release from duty. Deadhead time shall be considered as duty
time.

 

C. “Bid line” is a full bid period of assignments for a Flight Attendant, in
her/his base, with specific dates and trips delineated. It can include scheduled
time, days off, as well as known special assignments, and/or reserve duty days.

 

D. “Flight Attendant” means an employee of the Company whose duties consist of
performing or assisting in the performance of cabin service, standby duty,
ground service, and related duties, as defined by the Company Policies and FAA
regulations, in a resourceful and gracious manner. These duties include
responsibility for applying these services for the welfare, comfort, and safety
of passengers. The Flight Attendant will assist passengers with the completion
of custom and immigration forms when necessary. Whenever the term Flight
Attendant is used, it will include the male and female gender.

 

E. “Domicile” (also called base) is a location designated by the Company from
which a Flight Attendant group operates and is assigned to duty.

 

F. “Calendar day” means a day, which starts at 0001 and ends at 2400 hours local
time.

 

G. “Union” means the Association of Flight Attendants-CWA, AFL-CIO.

 

H. “Lineholder” a full-time Flight Attendant who bids and is awarded a bid line.

 

I. “Longevity” means the years of active service with the Company (commencing on
the date the Flight Attendant completes initial training) which governs pay
raises and benefit accruals as specified in the agreement.

 

J. “Build-up Line” means a reserve line of flying constructed after the close of
the 48 hour window and which is filled in with reserve days, trips which fall
out of regular lines due to vacation, training, other known unavailability of
successful bidders, or other open time.

 

K. “Open Time” means trips dropped by lineholders, trips remaining unassigned
after all lines of flying have been constructed for a domicile for the month,
and other miscellaneous flying for which compensation is paid.

 

78



--------------------------------------------------------------------------------

L. “Reserve” means a Flight Attendant who is assigned to a reserve line.

 

M. “Reserve Line” means a planned sequence of scheduled days of availability and
days scheduled free from availability.

 

N. “Company” means AirTran Airways.

 

O. “Lead Flight Attendant” (also called First Flight Attendant) is a Flight
Attendant who is responsible for providing work guidance to other Flight
Attendants and coordinates the performance of Inflight service and safety
required on board the aircraft. Normally, there will be a Lead Flight Attendant
assigned to a flight which requires more than one Flight Attendant.

 

P. “Deadheading” means the time spent by a Flight Attendant not as a crew member
traveling from one point to another by air and ground transportation at the
direction of the Company.

 

Q. “Seniority” refers to the length of service as a Flight Attendant with the
Company.

 

79



--------------------------------------------------------------------------------

SECTION 25

 

UNION ACTIVITIES

 

A. Union Information

 

  1. The Company will provide a glass enclosed, locked, bulletin board marked
“Association of Flight Attendants – CWA” at each domicile in an area reasonably
accessible to Flight Attendants.

 

  2. The Union may provide a bulletin book marked “Union” at each domicile.

 

  3. The Union may provide a locked box marked “Union” at each domicile for the
purpose of allowing Flight Attendants to deposit written communications to the
Union.

 

  4. The LEC President or specifically authorized designee at each domicile
shall be allowed use of Company Flight Attendant mailboxes for distribution of
official Union material. She/he shall approve Union authorized material placed
in Flight Attendant mailboxes to insure compliance with the Collective
Bargaining Agreement.

 

  5. Material placed in Flight Attendants’ mailboxes, bulletin boards and
bulletin books shall be limited to posting of official non-derogatory Union
material. There shall be no other general distribution or posting at these
locations by the Union, unless the MEC/LEC President and the Vice President of
Inflight Service or designee mutually agree that a proposed posting is
appropriate. Any notices posted that are not in accordance with this provision
shall be removed by the Union unilaterally or at the Company’s request.

 

B. New Hire Orientation

 

  1. A Union representative will be allotted one (1) hour during initial
training of each new hire Flight Attendant class for the purpose of Union
orientation. The Union will coordinate the date and time of this orientation
with the Company.

 

  2. The Union will provide the Company reasonable opportunity, in advance, to
review any materials (video tapes, handouts, etc.) utilized during the
orientation.

 

  3. A Company representative may be present during the orientation.

 

80



--------------------------------------------------------------------------------

C. Flight Attendant Information

 

  1. Once each month the MEC President will be provided information concerning
new hires; transfers; leaves of absence; furloughs; recalls; resignations;
terminations; and changes in names, addresses, telephones numbers, or e-mail
addresses. This information may be provided electronically.

 

  2. All orders to Flight Attendants involving a change in domicile, written
disciplinary actions, furloughs and leaves of absence shall be stated in writing
and copied to the LEC President(s).

 

D. Union Business Trip Drops

 

  1. Subject to the requirements of service, the Company will allow Flight
Attendants designated by the Union to drop trips for the purpose of conducting
Union business. All requests for trip drops will be directed from the MEC
President to the Vice President of In-Flight Service.

 

  2. Flight Attendants dropping trips for Union business will receive full pay
and credit for the dropped trips, including premium pay. They will also accrue
seniority, longevity, and all benefits as though they had performed the duty
from which released.

 

  3. The Company will invoice the Union for the cost of the trips dropped for
Union business, plus a twenty-six percent fringe override to cover the cost to
the Company of benefits and administration.

 

  4. The Company will make every effort to invoice the Union on a monthly basis
and the Union will remit payment to the Company within thirty (30) days of
receiving the invoice. Invoices will be directed to the Union’s Accounting
Department, 501 Third Street, NW, Washington, DC 20001 and marked “Attention to
Accounts Payable”.

 

  5. At the request of the MEC President, Flight Attendants shall be afforded
space available, non revenue transportation without cost over the routes of the
Company when on Union business to the extent permitted by law.

 

  6. When necessary and at the request of the MEC President or designee, the
Vice President of Inflight Service will approve a reasonable number of positive
space passes over the routes of the company for the purpose of conducting Union
business with the Company.

 

  7. Trips dropped for Union business may be placed in open time.

 

81



--------------------------------------------------------------------------------

E. Air Safety Committee

 

  1. The Union’s Air Safety Committee Chair will be allowed to participate in
proving runs and evacuation demonstrations for new or newly configured aircraft.

 

  2. The Air Safety Committee and the Company will meet on a quarterly basis, or
as needed, to review and discuss safety issues.

 

F. Collective Bargaining Agreement

 

The Union will print the Agreement, including all side letters, and will provide
copies of the completed Agreement for all Flight Attendants. The Union will
provide the Company with fifty (50) copies of the Agreement.

 

G. PAC Contributions

 

  1. The Company will provide payroll deductions for Flight Attendants’
political contributions to either or both of the Union’s CWA COPE PCC or the
Company’s PAC.

 

  2. The Union’s plan, known as CWA COPE PCC (CWA Committee on Political
Education, Political Contribution Committee), will be administered by the Union.
The Company’s responsibilities are to withhold from each 10th of the month
paycheck the amount authorized by the Flight Attendant. The Company shall remit
that amount to the Union within thirty (30) days with administrative cost(s)
incurred, if any, by the Company being borne by the Union and remitted to the
Company upon receipt of an invoice.

 

  3. The forms necessary for the administration of CWA COPE PCC will be provided
and distributed to the Flight Attendants by the Union.

 

  4. The Union has no responsibility for the administration of the Company’s
PAC.

 

82



--------------------------------------------------------------------------------

SECTION 26

 

UNION SECURITY AND DUES CHECK-OFF

 

A. Agency Shop

 

Each Flight Attendant covered by this Agreement who fails to voluntarily acquire
or maintain membership in the Union will be required as a condition of continued
employment beginning thirty (30) days after the signing of this Agreement or the
completion of her/his probationary period, whichever is later, to pay to the
Union each month a service charge as a contribution for the administration of
the Agreement and the representation of such Flight Attendant. The service
charge will be an amount equal to the Union’s regular or usual monthly dues,
initiation fee and periodic assessments, all levied in accordance with the
Railway Labor Act and the Union’s Constitution and By-laws, which would be
required of the Flight Attendant if a member. Effective sixty (60) days
following the ratification of this Agreement, Flight Attendants currently
exercising the “opt out” option of the Maintenance of Membership dated September
5, 1998 shall be required to pay dues, service charges, initiation fees and
periodic assessments provided for in this Section 26.

 

B. Delinquent Dues

 

  1. If an employee of the Company covered by this Agreement becomes more than
thirty (30) days delinquent in the payment of service charges, initiation fees,
assessments and/or membership dues, the Union shall notify such employee by
certified mail, return receipt requested, copy to the Vice President Inflight
Services and the LEC President that she/he is delinquent in the payment of such
service charge, initiation fee, assessments and/or membership dues as specified
herein and is subject to discharge as an employee, and must remit the required
payment within a period of fifteen (15) days or be discharged. The notice of
delinquency required under this paragraph shall be deemed to be received by the
Flight Attendant, whether or not it is personally received when mailed by the
International Secretary-Treasurer of the Union by certified mail, return receipt
requested, postage prepaid to the Flight Attendant’s last known address, or to
any other address which has been designated by the Flight Attendant. It shall be
the duty of every Flight Attendant covered by this Agreement to notify the
Union’s Membership Department of every change in home address, or of an address
where the notice required by this paragraph can be sent and received by the
Flight Attendant if the Flight Attendant’s home address is at any time
unacceptable for this purpose.

 

  2.

If, upon the expiration of the fifteen (15) day period, the employee still
remains delinquent, the Union shall certify in writing to the Vice President
Inflight Services with a copy to the employee, that the employee has failed

 

83



--------------------------------------------------------------------------------

 

to remit payment within the grace period allowed and is, therefore, to be
discharged. The Vice President Inflight Services shall thereupon take proper
steps to discharge such employee from the service of the Company. The effective
date of termination shall be fifteen (15) days from the date of the Company’s
written notice of termination. The Union will also be so advised. Such discharge
shall be for “failure to comply with the terms and conditions of Section 26 of
the Collective Bargaining Agreement” which is stipulated to be for just cause.

 

C. Review Procedure

 

  1. A grievance by a Flight Attendant who is to be discharged as a result of an
interpretation or application of the provisions of this Section shall be subject
to the following procedures:

 

  a. A Flight Attendant who believes that the provisions of this section have
not been properly interpreted or applied as it pertains to her/him, may submit a
request for review in writing within five (5) business days from the date of
notification by the Vice President Inflight Services as provided in paragraph
B.2 above (not from the effective date of the termination). The request must be
submitted to the Vice President Inflight Services who shall review the grievance
and render an opinion in writing not later than five (5) business days following
receipt of the grievance.

 

  b. If a request for review in writing is not submitted within five (5)
business days from the date of notification by the Vice President Inflight
Services as provided in paragraph B.2 above, the Flight Attendant will be deemed
to have waived the right of appeal and shall, therefore be terminated as soon as
possible.

 

  c.

The Vice President Inflight Services or designee shall forward a decision to the
employee with a copy to the International Secretary-Treasurer of the Union. Said
decision shall be final and binding on all interested parties unless appealed as
hereinafter provided. If the decision is not satisfactory to either the employee
or the Union, then either may appeal the grievance within ten (10) business days
from the date of the receipt of such decision directly to the System Board of
Adjustment established by Section 20 of this Agreement. All such grievances
shall be processed by the System Board of Adjustment in accordance with the
provisions of Section 20, provided, however, that the members of the System
Board appointed by the Union and the Company in accordance with the provisions
of Section 20, shall not participate in the hearings, deliberations or decisions
of the Board. Such grievances shall be presented solely to a neutral referee
selected in accordance

 

84



--------------------------------------------------------------------------------

 

with Section 20, who shall hear and determine such grievance. Such grievances
shall be heard by the System Board within twenty-one (21) days of receipt of the
decision by the Vice President Inflight Services. The parties to the System
Board proceeding shall be the Grievant, the Union and the Company.

 

  d. The decision of the neutral referee shall be requested within thirty (30)
days after the hearing of the appeal unless otherwise agreed by the Flight
Attendant, the Union and the Company and shall be final and binding on all
parties to the dispute. The fees, charges and other reasonable expenses of such
neutral shall be borne equally by the Grievant and the Union.

 

  2. During the period a grievance is being handled under the provisions of this
Section and until final award by the System Board of Adjustment, the employee
shall not be discharged from the Company nor lose any seniority rights because
of non-compliance with the terms and provisions of this Section.

 

  a. An employee discharged by the Company under the provisions of this
paragraph shall be deemed to have been discharged for cause within the meaning
of the terms and provisions of this Agreement.

 

  b. The Union agrees that it will indemnify and hold the Company harmless
against all forms of liability that shall arise out of or by reason of action
taken by the Company, which action was requested by the Union under the
provisions of this Section, or arising out of Company compliance with this
Section.

 

D. Dues Check-Off

 

  1. The Company will deduct from the pay of each employee covered by this
agreement an amount equal to the standard monthly membership dues, service
charges, initiation fees and assessments, uniformly levied in accordance with
the Railway Labor Act, as amended, and the Constitution and By-laws of the
Union, provided such member of the Union executes the following agreed upon form
known as a “Check-Off Form.”

 

  2. For Flight Attendants who have executed a Check-Off Form, deductions will
be made in the following manner.

 

  a. One-half of the deduction for dues or service charge will be made in the
first paycheck of the month, and one-half of the deductions will be made in the
second paycheck of the month.

 

  b. Initiation fees will be split into ten (10) equal segments deducted from
ten (10) consecutive paychecks.

 

85



--------------------------------------------------------------------------------

ASSIGNMENT AND AUTHORIZATION FOR VOLUNTARY CHECK-OFF OF UNION DUES

 

TO: AIRTRAN AIRWAYS, INC.

 

I, ______________, hereby authorize and direct ATR to deduct from my pay dues,
in an amount equal to such monthly dues, service charges, initiation fees,
and/or assessments, as are now or may hereafter be established in accordance
with the Constitution and By-laws of the Union, for remittance to the
Association of Flight Attendants-CWA.

 

I agree that this authorization shall be irrevocable for one (1) year from the
date hereof or until termination of the Check-Off agreement between ATR and the
Association of Flight Attendants-CWA, whichever occurs sooner.

 

If the Check-Off agreement is terminated this authorization shall be
automatically terminated. In the absence of a termination of the Check-Off
agreement, this authorization may be revoked effective as of any anniversary
date of the signing hereof by written notice given by me to ATR and the
Association of Flight Attendants-CWA by certified mail, return receipt
requested, during the ten (10) days immediately preceding any such anniversary.

 

Signature of Employee______________________

 

Company Seniority Date_____________________

 

Inflight Seniority Date_______________________

 

Domicile__________________________________

 

Date of First Deduction_______________________

 

3.

     a.      During the Flight Attendant’s initial training, the Company will
make known to them the dues Check-Off provisions of this Agreement. Those
desiring to participate in the payroll deduction plan for the remittance of dues
will at the time complete two copies of the above Check-Off form.

 

  b.

One copy of each completed form will be forwarded to the Union’s headquarters
office and the other copy to the Company’s Payroll Department. On the first
paycheck of the month following

 

86



--------------------------------------------------------------------------------

 

completion of the employee’s probationary period, the Payroll Department will
begin the appropriate deduction.

 

  c. The Company will also make available to the Union the names and domicile
assignments of those Flight Attendants from that particular graduating class who
have elected not to participate in the Check-Off arrangement.

 

  4. All other Check-Off forms will be submitted from the Union’s headquarters
office to the Payroll Accounting Manger, ATR, Orlando, FL. A properly executed
Check-Off form, filed before the 15th of any month, will become effective the
1st of the month following its receipt by the payroll section of the accounting
department, Orlando, FL. Illegible or improperly executed forms will be returned
to the LEC President.

 

  5. Any notice of revocation as set forth in the Check-Off must be in writing,
signed by the employee, and delivered by certified mail, return receipt
requested, addressed to the Payroll Accounting Manger with a copy to the LEC
President as soon as processed through Company payroll procedures. Check-Off
forms and notices so received by the Company will be stamp-dated on the date
received and will constitute notice to the Company on the date received and not
when mailed.

 

  6. With thirty (30) days notice from the Union, the Company will deduct from
Flight Attendant earnings any assessments levied by the Union.

 

E. Dues Deduction

 

Deductions of total membership dues, service charges and assessments shall be
split at the time of the issuance of the first and second paychecks issued each
month provided there is a sufficient balance due the employee at those times
after all other deductions authorized by the employee or required by law have
been satisfied. Within fifteen (15) days after each such payday, the Company
will remit to the Union via Electronic Money Transfer all dues, service charges
and assessments collected on each such payday pursuant to outstanding and
unrevoked Check-Off forms. The Company will promptly send to the Union via
electronic medium a separate list of names, domiciles, payroll numbers, pay
periods and total amounts deducted for those Flight Attendants for whom such
deductions have been made.

 

F.

No dues, service charges or assessments will be deducted from the wages of any
Flight Attendant who has executed a Check-Off Form and who has been transferred
to a job not covered by this Agreement, who is on furlough, or who is on leave
without pay. Upon such Flight Attendant’s return to work within a classification
covered by this Agreement, whether by a transfer, return from a leave without
pay, or a recall from furlough, payroll deductions of dues shall

 

87



--------------------------------------------------------------------------------

 

automatically be resumed, unless the Flight Attendant has revoked her/his
Check-Off Form in accordance with the appropriate provisions of this Section and
the Railway Labor Act, as amended.

 

G. In the event of a strike or work stoppage by the Union, the Company’s
obligation under this Section 26 shall be suspended and be of no force or effect
for the duration of such strike or work stoppage.

 

88



--------------------------------------------------------------------------------

SECTION 27

 

DURATION

 

A. Unless otherwise specified to the contrary, the terms of these amendments to
the 1998 Agreement shall become effective on June 1, 2005, the first of the
month following ratification.

 

B. This Agreement shall continue in full force and effect until November 30,
2008 and shall renew itself without change each succeeding year thereafter
unless written notice of intended change is served in accordance with Section 6,
Title 1 of the Railway Labor Act, as amended, by either party hereto not sooner
than 365 days nor later than 30 days prior to November 30, 2008, or any
subsequent anniversary.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement this
[             ] day of May, 2005.

 

89



--------------------------------------------------------------------------------

LETTER OF AGREEMENT

between

AIRTRAN AIRWAYS, INC.

and the

FLIGHT ATTENDANTS

In the service of

AIRTRAN AIRWAYS, INC.

as represented by the

ASSOCIATION OF FLIGHT ATTENDANTS-CWA, AFL-CIO

 

SUBSERVICE WAIVER

 

THIS LETTER OF AGREEMENT is entered into between AirTran Airways, Inc.
(“AIRTRAN”) and the Flight Attendants in the service of AirTran Airways Inc., as
represented by the Association of Flight Attendants-CWA, AFL-CIO (“AFA”).
AirTran and AFA agree as follows:

 

If the National Pilot Association (“NPA”) waives the provisions of Section 1.C,
Scope, of its collective bargaining agreement with the Company to permit the
Company to engage another Air Carrier to provide subservice, AFA will waive the
provisions of Section 1.E.2 of the Collective Bargaining Agreement (Section
1.H.3 of the 2005 Collective Bargaining Agreement) to the extent necessary to
permit the subservice operation.

 

This Letter of Agreement shall be in effect on the date reflected below and
shall remain effective until the amendable date of the 2005 Collective
Bargaining Agreement.

 

AirTran Airways, Inc.

      

Association of Flight Attendants-CWA

            

Stephen J. Kolski

      

Jon Edenfield

Senior Vice President Operations

      

MEC President

 

January 27, 2003

 

90



--------------------------------------------------------------------------------

 

LETTER OF AGREEMENT

between

AIRTRAN AIRWAYS, INC.

and the

FLIGHT ATTENDANTS

In the service of

AIRTRAN AIRWAYS, INC.

as represented by the

ASSOCIATION OF FLIGHT ATTENDANTS-CWA, AFL-CIO

 

IMPLEMENTATION OF AN AUTOMATED BIDDING SYSTEM

 

THIS LETTER OF AGREEMENT is entered into between AirTran Airways, Inc. and the
Flight Attendants in the service of AirTran Airways Inc (“AirTran”), as
represented by the Association of Flight Attendants-CWA, AFL-CIO (“AFA”).
AirTran and AFA agree as follows:

 

1. This letter of agreement confirms the Company’s intent to offer an Automated
Bidding System to its Flight Attendants that will provide the following minimum
functions:

 

  a) Access to the bidding and crew scheduling system from crew domiciles and
via standard Internet connection and Browser from any remote location with no
specialized licensing or client software.

 

  b) Initial line bidding and award (including Buddy Bidding)

 

  c) Pre-month (48 Hour and Secondary) Bidding and award

 

  d) Automated (Real-time) Trip Trading requests and award

 

  e) Annual vacation bidding and award and vacation trading.

 

  f) An Internet-based trading board.

 

2. It is understood and agreed that the Automated Bidding System will be
implemented in phases as soon as possible. The timeline commitment month is the
date the Company anticipates the module to be functional (i.e. tested and
operational), subject to vendor resources:

 

Feature

--------------------------------------------------------------------------------

 

Implemented No Later Than (time after ratification):

--------------------------------------------------------------------------------

Monthly Initial Bidding   Fourth bidding cycle (e.g. if ratified by May 31,
2005, expect full use in September bidding for October Bid Period) 48 Hour Bid  
Fifth Bidding cycle Trip Trading   Sixth Full Bid Period Internet Trading Board
  Sixth Full Bid Period Annual Vacation Bidding   For 2006 if ratified before
July 1, 2005 Secondary Bidding* (new process defined in agreement)   Sixth
Bidding Cycle

 

91



--------------------------------------------------------------------------------

3. There will be no charge to the Flight Attendant to access this service.
However, it is agreed and understood that the Company is hereby relieved of any
obligation to provide individual printed bid packages after three full months of
Monthly Bidding has been conducted with the Automated System. Moreover, Flight
Attendants may not use Company resources to print bid packages in whole or in
part. (Note: a minimum of twenty bid packages will be published and maintained
at the domicile each month for reference purposes only.)

 

4. The Company will make available, upon request, a printed bid package on a
subscription basis to individual Flight Attendants. The subscription bid
packages will be made available under the following terms:

 

  a) Subscriptions shall be for a minimum period of three months (e.g., Jan-Mar,
or Jul-Sep)

 

  b) Flight Attendant pays the actual cost of bid package production. The cost
shall be established and published prior to the beginning of the subscription
period. The current estimate for this cost is $6.00 per month.

 

  c) Bid packages will be delivered to the crew domicile and retrieved by the
Flight Attendant from the designated location.

 

  d) Subscription fees shall be collected by payroll deduction only.

 

5. The MEC may appoint an Automated Bidding representative to be involved with
Company designated personnel in the design, testing and implementation of the
system. After final implementation, further input or suggestions regarding the
Automated Bidding System shall be handled in accordance with the Scheduling
Committee’s normal input as defined in the working agreement.

 

6. The Company shall publish initial training materials (online and/or written)
on the use of the Automated Bidding System and will update Flight Attendants via
the website about future enhancements.

 

92



--------------------------------------------------------------------------------

7. Once the system is functional all bidding must be accomplished using the
system. If the system is not available for bidding, bidding will be accomplished
by procedures set forth by the Company.

 

This Letter of Agreement shall become effective on the date reflected below and
shall remain effective concurrent with the Collective Bargaining Agreement.

 

Agreed by the parties this                          day of
                                , 2005.

 

AirTran Airways, Inc.

     

Association of Flight Attendants-CWA

 

93



--------------------------------------------------------------------------------

LETTER OF AGREEMENT

between

AIRTRAN AIRWAYS, INC.

and the

FLIGHT ATTENDANTS

in the service of

AIRTRAN AIRWAYS, INC.

as represented by the

ASSOCIATION OF FLIGHT ATTENDANTS-CWA, AFL-CIO

 

VIRTUAL BASE BID LINES

 

THIS LETTER OF AGREEMENT is made and entered into in accordance with the
provisions of Title II of the Railway Labor Act, as amended, by and between
AirTran Airways, Inc. (hereinafter known as the “Company”) and the Flight
Attendants in the service of AirTran Airways Inc., as represented by the
Association of Flight Attendants-CWA, AFL-CIO (hereinafter known as the
“Union”).

 

Whereas during the course of the current contract negotiations, the parties have
discussed the concept of creating a “virtual base” and

 

Whereas, the parties have determined that there is a sufficient interest among a
significant number of Flight Attendants who desire the implementation of a
virtual base concept, and

 

Whereas, the parties have reached certain agreements as to the terms and
conditions under which the virtual base concept can be utilized for a trial
period to permit all concerned to evaluate the concept under actual conditions,

 

Now therefore, the parties agree to the following:

 

Virtual Base Bid Lines

 

1. Establishment of Virtual Bases and Lines

 

  a. Within the parameters set forth in this Letter of Agreement, the Company
may institute virtual base bid lines when there are a sufficient number of
Flight Attendants who volunteer to bid lines with all trip pairings in that line
originating and ending at the virtual base.

 

  b. Virtual Lines will not exceed ten percent (10%) of the total monthly block
hours on the system. This percentage may be increased or decreased by mutual
agreement of the parties.

 

2. Bidding for Virtual Lines

 

  a.

To institute a virtual base the Company will post a notice that virtual base bid
lines will be awarded at a specified virtual base (e.g. Orlando) for three (3)

 

94



--------------------------------------------------------------------------------

 

consecutive bid periods. Flight Attendant’s who desire to volunteer to fly
virtual bid lines for the three (3) month period will submit a standing bid to
fly lines out of the virtual base and they will be committed to bid those lines
for the three (3) bid periods.

 

  b. Virtual bid lines, including virtual base reserve lines, when applicable,
will only have trip pairings that originate and terminate at the virtual base.

 

  c. Only those Flight Attendants who have volunteered to fly virtual base lines
will be awarded/assigned those lines on the monthly bid. Should there not be a
sufficient number of bidders, the virtual base lines will be assigned in inverse
order of seniority to those Flight Attendants who volunteered to fly the virtual
bid lines.

 

  d. The number of virtual base bid lines will be determined on a month to month
basis by the Company but in no event will the number exceed the number of Flight
Attendants who have volunteered to fly virtual base bid lines for that three (3)
month period.

 

  e. A standing bid to fly virtual base bid lines can be changed at any time,
but the change will not be effective until the end of the three (3) month period
and said change(s) must be submitted at least 45 days prior to the end of the
three (3) month period.

 

3. Awarding Lines:

 

  a. Virtual Lines will be awarded in seniority order (or assigned in inverse
order of seniority) to those Flight Attendants who submit and hold a virtual
base bid for the current three (3) month period.

 

  b. Should there not be a sufficient number of virtual lines at the virtual
base for all of the Flight Attendants who hold a virtual base bid, the Virtual
base bid holder will be awarded a line at their domicile of record based upon
their monthly bid (as of the date of this letter, the domicile of record for all
Flight Attendants is Atlanta).

 

4. General Rules:

 

  a. All lines of flying, including virtual bid lines, will be included in the
monthly bid package.

 

  b. Virtual base bid holders will be expected to submit monthly bids based on
their system seniority.

 

  c.

Flight Attendants holding a virtual base bid line may swap trips in accordance
with the provisions of Section 5, Scheduling. A Flight Attendant may not swap
trips that do not originate at the virtual base. Conversely, Flight

 

95



--------------------------------------------------------------------------------

 

Attendants who do not hold a virtual base bid line may not swap trips that
originate at the virtual base.

 

  d. Flight Attendants holding a virtual base bid line may pick up trips at
their domicile of record. Conversely, Flight Attendants who do not hold a
virtual base bid line may pick up trips that originate at the virtual base. The
Company has no obligation to provide for or arrange or require any form of
transportation for these pick up trips.

 

  e. A virtual base Flight Attendant may drop a trip in accordance with Section
5, Scheduling.

 

  f. Flight Attendants not holding virtual base bid lines who are assigned a
trip originating at the virtual base, and Flight Attendants holding a virtual
base bid line who are assigned a trip originated at their domicile of record
will be provided with deadhead transportation to and from the assignment.

 

  g. For purpose of pay, expense, duty time and benefits, such trips shall be
regarded as commencing and ending in the Flight Attendants base of record that
bid period (i.e., either their domicile of record or their virtual base).

 

  h. When the amount of virtual base bid lines warrant the creation of virtual
base reserve/build up lines, the Company will publish them. Reserve Flight
Attendants can be utilized to cover trips originating from either the domicile
of record or the virtual base. However, all reserve assignments will start and
end at either their domicile of record (for a reserve Flight Attendant not
holding a virtual base bid line) or their virtual base (for a Flight Attendant
holding a virtual base bid line). The number of system wide reserve lines
(domicile of record and virtual base, if any, will be determined by the total
number of hours and lines on the system (i.e., both those at the domicile of
record and those at the virtual base).

 

  i. For all non-flying purposes, Flight Attendants flying virtual base bid
lines remain based at their domicile of record and remain responsible for all
non flying duties as other Flight Attendants not flying virtual base bid lines
except that the Company will make arrangements for Flight Attendants holding
virtual base bid lines to check in and check out at the virtual base and receive
their Company required reading and/or regulatory mail (including monthly bid
package) at the virtual base station. Virtual base bid line holders, who are
required to attend training or a mandatory general Company meeting will receive
positive space transportation to and from the Virtual base to the domicile of
record. Likewise, a virtual base bid line holder who is required by the Company
to attend a meeting at her/his domicile of record on a day on which she/he is
not scheduled to fly, will also receive positive space transportation to and
from the domicile of record to the virtual base.

 

96



--------------------------------------------------------------------------------

  j. This program shall be in effect for an initial period of nine (9) months,
effective with the commencement of virtual base flying. At the end of the first
six (6) months of virtual base flying, the Company and the Union shall meet to
discuss possible changes and/or continuation of Virtual base flying. All changes
to the program will be by mutual agreement.

 

  k. During the initial trial period of nine (9) months, the parties may, by
mutual agreement, agree upon adjustments to the program.

 

Agreed by the parties this                              day of
                    , 2005.

 

AirTran Airways, Inc.

  Association of Flight Attendants-CWA

 

97



--------------------------------------------------------------------------------

TO:

       [Flight Attendant]

FROM:

  

    Susan Manfredi

    Vice President Inflight Services

DATE:

       May [date], 2005

 

The Company and the AFA have agreed to an Automated Bidding System. As part of
the transition to this automated system, we have also agreed to allow existing
Flight Attendants a single one-time opportunity to purchase a Dell personal
computer via payroll deduction.

 

If you wish to participate in this program, please save this letter. The letter
is not transferable and can only be used by you, the addressee.

 

Here’s how the program works:

 

Step 1 – Read, sign, and return the attached payroll deduction and promissory
note to Mr. Connie Parker, ATL Base Administrator. Mr. Parker’s mailing address
is AirTran Airways, PO Box 45320, Atlanta, GA 30320. Note: If you do not return
this form, your name will not be placed on the authorized purchaser list with
Dell. Returning this form does not obligate you to purchase a computer under
this program; all it does is make you eligible to purchase a computer from Dell
via payroll deduction.

 

Step 2 – Mr. Parker will return an Order Form to you with (a) order instructions
and (b) a personal identification number (PIN). You can then use this
information to order a Dell computer directly from Dell by calling
1-866-257-4711. Note: orders with Dell must be placed by the termination date of
this program. The program termination date will be the 90th day following full
implementation of the automated bid system.

 

PLEASE NOTE: This offer of payroll deduction is expressly limited to AirTran
Flight Attendants who (a) either are in new hire training or have completed new
hire training as of the effective date of the 2005 Agreement, and (b) have
completed their probationary period of service, and (c) are in good standing
with the Company. The maximum allowance under this program is $1600. The payroll
deduction will be $50 per pay period. Any amount remaining unpaid upon
separation from AirTran will be collected from the final paycheck(s) and/or
other resources.

 

98



--------------------------------------------------------------------------------

AIRTRAN AIRWAYS/AFA

 

DELL COMPUTER PURCHASE PROGRAM

 

PAYROLL DEDUCTION PROMISSORY NOTE

 

I,                                          (name) wish to participate in the
AirTran Airways/AFA computer purchase program with Dell Computers. I understand
that a part of this program is the opportunity to use payroll deduction to pay
for all or part of my computer purchase and I hereby agree to the terms and
conditions of this program as noted below.

 

To participate in the payroll deduction program, I understand that I must return
this signed Promissory Note to Mr. Connie Parker, ATL Base Administrator,
AirTran Airways, PO Box 45320, Atlanta, GA 30320. I understand that I will
receive a PIN number from Mr. Parker for my one-time use to purchase my
computer. I understand I must place my order via telephone with Dell by calling
1-866-257-4711 not later than 90 days following full implementation of the
automated system.

 

I understand that this offer for payroll deduction is expressly limited to those
Flight Attendants who are in new hire training or who have completed new hire
training as of the effective date of the 2005 Agreement, and who have completed
their probationary period, and who are in good standing with the Company. The
maximum allowance that can be handled via payroll deduction under this program
is $1600. I understand that I will not be responsible for the payment of any
interest or carrying charges on this amount and that the Company is providing
this advance to me without any additional charges beyond the amount advanced.

 

I understand and hereby agree that by using my personal identification number
(PIN) to order a computer from Dell through this program, I am also authorizing
Dell to bill AirTran Airways for my order and that AirTran Airways is hereby
authorized to deduct $50 per pay period from my AirTran Airways paycheck until
the full amount due is repaid.

 

I understand and hereby agree that if I separate my employment from AirTran
Airways for any reason I am still obligated to pay AirTran Airways for any
unpaid amount due from my computer purchase. I hereby authorize AirTran Airways
to deduct any unpaid amount due from my final paycheck(s) and, if there is still
money due, I will pay AirTran Airways this amount in full within two (2) weeks’
time.

 

For good and valuable consideration received, my signature below indicates my
desire to participate in this payroll deduction program and to be bound by the
terms and conditions noted above.

 

           

Crew Member signature

     

Date

          

Crew Member ID number

       

 

99



--------------------------------------------------------------------------------

LETTER OF AGREEMENT

 

-BONUS-

 

The following bonus will be paid to all active Flight Attendants within fifteen
(15) days of the successful ratification of this Agreement. For Flight
Attendants on the seniority list on the date of ratification who are on leave of
absence or in another inactive status, this bonus will be paid within fifteen
(15) days following return to flying status.

 

Service on Date of Ratification

--------------------------------------------------------------------------------

   Bonus


--------------------------------------------------------------------------------

0-6 months

     —  

7-12 months

   $ 75

2nd year

   $ 200

3rd year

   $ 300

4th year

   $ 400

5th year

   $ 500

6th year

   $ 700

7th year

   $ 900

8th year

   $ 1100

9th year

   $ 1400

10th year

   $ 1700

11th year

   $ 2000

12th year

   $ 2000

 

100